Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 1 of 86 PagelD #: 239

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
CLARKSBURG DIVISION

= FILED *

 

UNITED STATES OF AMERICA and
THE STATE OF WEST VIRGINIA by
and through THE WEST VIRGINIA
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

MAY 22 2019

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

Plaintiffs,
Vv. Civil Action No. 1:19-CV-20

ANTERO RESOURCES CORPORATION,

Defendant.

Newer Sagem Swen” Senna em Sommer caper“ net!” Saige Noire” een Spe

 

CONSENT DECREE
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 2 of 86 PagelD #: 240

 

TABLE OF CONTENTS

I. JURISDICTION AND VENUE 7

IL. APPLICABILITY 7

IH. SCOPE AND EFFECT OF CONSENT DECREE 9

IV. CIVIL PENALTY 11
V. RESTORATION, MITIGATION, AND PRESERVATION 12
VI. COMPLIANCE ASSURANCE PROGRAM 17
VII. REPORTING REQUIREMENTS 28
VII. STIPULATED PENALTIES 29
IX. RETENTION OF RECORDS AND INSPECTIONS 32
Xx. DISPUTE RESOLUTION 35
XI. FORCE MAJEURE 36
XII. NOTICES AND SUBMISSIONS 38
XI. COSTS OF SUIT 4]
XIV. PUBLIC COMMENT 4]
XV. CONTINUING JURISDICTION OF THE COURT 4]
XVI ENTRY AND MODIFICATION 4
XVII EFFECTIVE DATE 42
XVUL TERMINATION 42
XIX. SIGNATORIES/SER VICE 43

XX. APPENDICES 44
Case 1:19-cv-00020-IMK Document15 Filed 05/22/19 Page 3 of 86 PagelD #: 241

WHEREAS, Plaintiffs, the United States of America, on behalf of the United States
Environmental Protection Agency (“EPA”), and the State of West Virginia (“the State”) by and
through the West Virginia Department of Environmental Protection (‘WVDEP”), have filed a
Complaint in this action concurrently with this Consent Decree against Defendant, Antero
Resources Corporation, formerly known as Antero Resources Appalachian Corporation
(“Antero”), alleging that Defendant violated Sections 301(a) of the Clean Water Act (‘CWA”),
33 U.S.C. §§ 1311(a), and the West Virginia Water Pollution Control Act (“WPCA”), W. Va.
Code Chapter 22, Article 11, ef seq.;

WHEREAS, the Complaint alleges that Defendant violated CWA Section 301(a) and the
West Virginia WPCA, W. Va. Code Chapter 22, Article 11, et seq., by discharging pollutants,
including dredged and/or fill material, and/or controlling and directing the discharge of
pollutants, including dredged and/or fill material, into waters of the United States and waters of
the State, without authorization, at various locations in West Virginia, as identified and described
in the Complaint (the “Sites’’);

WHEREAS, as a result of Defendant’s investigation, certain Sites addressed by the
Complaint were disclosed by Defendant to Plaintiffs as locations where potential violations of
CWA Section 301(a) and the West Virginia WPCA may have occurred, and Plaintiffs
subsequently allege that violations occurred at these sites;

WHEREAS, as part of its cooperation, Defendant prepared and presented to Plaintiffs its
analyses of impacts of various well pads, ponds, and associated access roads in West Virginia,
owned or controlled by Defendant, including the disclosed locations, and provided Plaintiffs an

opportunity to visit the locations to further access such analyses;
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 4 of 86 PagelD #: 242

WHEREAS, Defendant has responded to Requests for Information issued by EPA on
April 14, 2011, and May 23, 2011;

WHEREAS, Defendant has worked cooperatively to comply with Administrative Orders
issued by EPA regarding certain of the Sites identified in Appendix A;

WHEREAS, Plaintiffs, as stated in the Complaint seek: (1) to enjoin the discharge of
pollutants, including dredged and/or fill material, into any waters of the United States except in
compliance with the CWA Section 301(a), 33 U. S.C. § 1311(a), and the West Virginia WPCA,
W. Va. Code Chapter 22, Article 11, et seq.; (2) to require Defendant, at its own expense and at
the direction of the EPA, WVDEP, and/or the U.S. Army Corps of Engineers (“Corps”), to effect
complete restoration and/or mitigation of waters of the United States, including wetlands, at the
above-named Sites and/or to conduct off-site mitigation for environmental damage; and (3) to
require Defendant to pay civil penalties, as provided in 33 U.S.C. §§ 1319(d) and 1321(b)(7)(A),
and W. Va. Code § 22-11-22;

WHEREAS, this Consent Decree is intended to constitute a complete and final settlement
of the United States’ civil claims under the CWA as alleged in the Complaint regarding the Sites,
and the State’s civil claims under the West Virginia WPCA, W. Va. Code Chapter 22, Article 11,
as alleged in the Complaint regarding the Sites;

WHEREAS, Plaintiffs and Defendant agree that settlement of this case is in the public
interest and that entry of this Consent Decree is the most appropriate means of resolving the
claims against Defendant in this case; and

WHEREAS, the parties recognize, and the Court by entering this Consent Decree finds,
that this Consent Decree has been negotiated by the Parties in good faith, will avoid litigation,

and is a reasonable and fair settlement of Plaintiffs’ claims against Defendant, and that this
Case 1:19-cv-00020-IMK Document15 Filed 05/22/19 Page 5 of 86 PagelD #: 243

Consent Decree adequately protects the public interest in accordance with the CWA and the
West Virginia WPCA;

THEREFORE, before the taking of any testimony upon the pleadings, without further
adjudication of any issue of fact or law, and upon consent of the parties hereto by their
authorized representatives, it is hereby ORDERED, ADJUDGED, and DECREED as follows:

DEFINITIONS

Terms used in this Consent Decree that are defined in the CWA, the West Virginia
WPCA or in regulations promulgated pursuant to the CWA or the West Virginia WPCA shall
have the meanings assigned to them in the statute or such regulations, unless otherwise provided
in this Consent Decree. Whenever the terms set forth below are used in this Consent Decree, the
following definitions shall apply.

“Fair Market Value” means the difference between the relevant property value (a) before
the restriction to be imposed pursuant to this Consent Decree is placed, and (b) as if the
restriction to be imposed pursuant this Consent Decree is in place as of a current date. Such
difference in value shall be determined by an appraisal that complies with the Uniform Appraisal
Standards for Federal Land Acquisition (UASFLA or Yellow Book) and is performed by an
appraiser who (a) is a State Certified General Real Property Appraiser, (b) is in good standing
with the licensing authority where the credential was issued, (c) has demonstrated competency in
compliance with UASFLA in conducting appraisals of properties with and without the restriction
of the type to be imposed pursuant to this Consent Decree, (d) can provide documentation of
appraisal education courses attended including course completion for the restriction to be
imposed pursuant to this Consent Decree, and (e) has been approved by EPA, in consultation

with the State, in writing. If EPA, in consultation with the State, does not object to the proposed
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 6 of 86 PagelD #: 244

appraiser within 60 days following notification of the selection of the proposed appraiser, the
proposed appraiser shall be approved for the purpose of performing the appraisal. After
approval, EPA reserves the right to seek replacement of the appraiser for good cause.

“TImpoundment” means a man-made excavation or diked area for the retention of fluids
and excludes permitted stormwater management facilities.

“Limits of Disturbance” means the outermost boundary of the area planned to be
disturbed by construction, material storage, grading, grubbing, or landscaping as indicated by the
design plan submitted to the State in an application to obtain a permit to construct.

“OG Facilities” or “OG Facility” shall mean any of the Defendant’s operations located in
West Virginia involved in the physical exploration and extraction of oil and/or gas, including,
but not limited to wells, well pads, access roads, surface impoundments, pipelines, and
compressor stations.

“Qualified Wetlands Professional” means an individual trained to identify potential
aquatic resources by education and experience. A Qualified Wetlands Professional shall include
one who has obtained a four-year degree in a wetland-related field, has completed at least a basic
delineation training course (minimum of 24 hours of course time) in wetland science offered by
professional trade associations, societies, government agencies or universities, and has been
trained in implementation of the 1987 Corps Wetlands Manual and Regional Supplements.

“Sites” means all of the locations where the Complaint filed with this Consent Decree
alleges violations of the CWA and/or the West Virginia WPCA, as listed and fully described in

Appendix A.
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 7 of 86 PagelD #: 245

I. JURISDICTION AND VENUE

1, This Court has jurisdiction over the subject matter of this action and over the parties
pursuant to 28 U.S.C. §§ 1331, 1345, 1355, and 1367. For purposes of this Consent
Decree, or any action to enforce or interpret this Consent Decree, Defendant consents to
the Court’s jurisdiction over Defendant, this Consent Decree, and any action to enforce or
interpret this Consent Decree.

2. Venue is proper in the Northern District of West Virginia pursuant to CWA Sections
309(b), 33 U.S.C. §§ 1319(b), and 28 U.S.C. §§ 1391(b) and (c) and 1395(a), because the
violations alleged in the Complaint are alleged to have occurred in this District, the Sites
that are the subject of the Complaint are located in this District, and Defendant conducts
business in this District.

3, The Complaint states claims upon which relief can be granted pursuant to Sections 301,
309, and 404 of the CWA, 33 U.S.C. §§ 1311, 1319, and 1344, and Sections 8 and 22 of
the West Virginia WPCA, W. Va. Code §§ 22-11-8 and 22-11-22.

Il. APPLICABILITY

4. The obligations arising from this Consent Decree shall apply to and be binding upon
Defendant, each of its officers, directors, agents, employees, servants, successors and
assigns and any person, firm, association, partnership or corporation who is, or will be,
acting in concert or participation with Defendant, whether or not such person or entity
has notice of this Consent Decree.

5. In any action to enforce this Consent Decree against Defendant, Defendant shall not raise
as a defense the failure of any of its officers, directors, agents, employees,

representatives, servants, and their successors and assigns or any person, firm,
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 8 of 86 PagelD #: 246

association, partnership or corporation (including, but not limited to, contractors of
Defendant), acting in concert or participation with Defendant, to take any actions
necessary to comply with the provisions hereof, nor shall Defendant alter its corporate
structure or enter into any agreement with third parties for the purpose of directly or
indirectly circumventing the requirements of this Consent Decree.

6. The transfer of ownership, operation, or other interest in the Sites, or, if applicable, any
additional locations used for mitigation or preservation pursuant to Section V of this
Consent Decree, shall not alter or relieve Defendant of its obligation to comply with all of
the terms of this Consent Decree. At least 30 days prior to the transfer of ownership or
other interest in any of the Sites, or any additional locations used for mitigation or
preservation pursuant to Section V of this Consent Decree, Defendant shall provide
written notice and a true copy of this Consent Decree to each successor in interest to such
Sites and shall simultaneously notify the United States Department of Justice, EPA, the
Corps, the State, and the United States Attorney for the Northern District of West
Virginia at the addresses specified in Section XII, below (Notices and Submissions), that
such notice has been given. As a condition to any such transfer, Defendant shall
expressly reserve all rights necessary to comply with the terms of this Consent Decree.
Nothing herein, however, shall be deemed to preclude a new owner of a Site or of any
additional locations used for mitigation or preservation pursuant to Section V of this
Consent Decree from completing the tasks set forth in this Consent Decree, provided,
however, that Defendant shall remain obligated for performance of the tasks set forth in
this Consent Decree. Any attempt to transfer ownership or operation of any of the Sites,

or of any additional locations used for mitigation or preservation pursuant to Section V of
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 9 of 86 PagelD #: 247

10.

this Consent Decree, without complying with this Paragraph, constitutes a violation of
this Consent Decree.

OI. SCOPE AND EFFECT OF CONSENT DECREE

 

This Consent Decree shall constitute a complete and final settlement of all civil claims
for injunctive relief and penalties alleged in the Complaint against Defendant with regard
to the Sites under Section 301 of the CWA, and under the West Virginia WPCA, W. Va.
Code Chapter 22, Article 11, Section 1, et seq.

It is the express purpose of the parties in entering into this Consent Decree to further the
objectives set forth in CWA Section 101, 33 U.S.C. §§ 1251, et seg., and West Virginia
WPCA, W. Va. Code Chapter 22, Article 11, Section 1, et seg. All plans, studies,
construction, remedial maintenance, monitoring programs, compliance programs, and any
other obligations arising under this Consent Decree or resulting from the activities
required by this Consent Decree shall have the objective of causing Defendant to achieve
and maintain compliance with, and to further the purposes of, the CWA and the West
Virginia WPCA.

This Consent Decree in no way affects or relieves Defendant of its responsibility to
comply with any applicable federal, state, or local law, regulation, or permit.

This Consent Decree is not and shall not be interpreted to be a permit or modification of
any existing permit issued pursuant to Sections 402 or 404 of the CWA, 33 U.S.C. §§
1342 or 1344, or any other law. Nothing in the Consent Decree shall limit the ability of
the Corps to issue, modify, suspend, revoke, or deny any individual permit or nationwide
or regional permit, nor shall this Consent Decree limit EPA’s ability to exercise its

authority pursuant to Section 404(c) of the CWA, 33 U.S.C. § 1344(c).
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 10 of 86 PagelD #: 248

11.

12.

13.

The parties acknowledge that Nationwide Permit 32 (“NWP 32”), found at 82 Fed. Reg.
1,860 (Jan. 6, 2017), authorizes any fill to remain in place in the areas identified in the
Restoration Plans approved pursuant to Appendix B, subject to the conditions provided in
NWP 32, any State conditions on the use of NWP 32 (including, where applicable, West
Virginia’s Standard Conditions for CWA Section 401 certification of NWP 32), and this
Consent Decree. The parties further acknowledge that NWP 32 authorizes the discharge
of dredged or fill material insofar as such discharge is necessary to complete the work
required to be performed pursuant to this Consent Decree. Any such discharge of
dredged or fill material necessary for work required by this Consent Decree shall be
subject to the conditions of NWP 32, any State conditions on the use of NWP 32,
including, where applicable, West Virginia’s Standard Conditions for CWA Section 401
certification of NWP 32, and this Consent Decree.

The United States and the State reserve any and all legal and equitable remedies available
to them to enforce the provisions of this Consent Decree and applicable law. This
Consent Decree shall not be construed to limit the rights of the United States or the State
to obtain penalties or injunctive relief under the CWA or implementing regulations, or
under other federal or state laws, regulations, or permit conditions, except as expressly
specified in Paragraph 7. The United States and the State further reserve all legal and
equitable remedies to address any imminent and substantial endangerment to the public
health or welfare or the environment arising at, or posed by, any of Defendant’s
operations, whether related to the violations addressed in this Consent Decree or
otherwise.

Nothing in this Consent Decree shall constitute an admission of fact or law by any party.

10
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 11 of 86 PagelD #: 249

14.

15.

16.

17.

18.

In any subsequent administrative or judicial proceeding initiated by the United States or
the State for injunctive relief, civil penalties, or other appropriate relief relating to
Defendant, Defendant shall not assert, and may not maintain, any defense or claim based
upon the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim
preclusion, claim-splitting, or other defenses based upon any contention that the claims
raised by the United States or the State in the subsequent proceeding were or should have
been brought in the instant case, except with respect to claims that have been specifically
resolved as specified in Paragraph 7 of this Consent Decree.

This Consent Decree shall not be construed to create rights in, or grant any cause of
action to, any third party not party to this Consent Decree.

IV. CIVIL PENALTY
Defendant shall pay the sum of $ 3,150,000, 50 percent to the United States and 50
percent to the State, within 30 days of the entry of this Consent Decree.
Defendant shall make payment to the United States, as required by Paragraph 16, above,
by FedWire Electronic Funds Transfer (“EFT” or wire transfer) to the U.S. Department
of Justice in accordance with electronic funds transfer procedures, referencing U.S.A.O.
file number ( ), EPA Region II, and DOJ case number 90-5-1-1-19240. Any
payments received by the Department of Justice after 4:00 P.M. (Eastern Time) will be
credited on the next business day.
At the time of payment, Defendant shall send by mail a copy of the EFT authorization
form and the EFT transaction record, together with a transmittal letter, which shall state
the payment is for the civil penalty owed pursuant to the Consent Decree in U_S., et al. v.

Antero Resources Corporation, and shall reference DOJ case number 90-5-1-1-19240, to

1]
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 12 of 86 PagelD #: 250

19.

20.

21.

the Department of Justice and EPA at the addresses set forth in Section XII of this
Consent Decree (Notices and Submissions). Defendant shall also send a copy of the EFT
form, transaction record, and transmittal letter by email to

acctsreceivable.CINWD@epa.gov, and by mail to:

 

EPA Cincinnati Finance Office

26 Martin Luther King Drive

Cincinnati, OH 45268
Defendant shall make payment to the State, as required by Paragraph 16, above, by
certified or cashier’s check to WVDEP to be equally deposited in the WVDEP’s Water
Quality Management Fund. The payment shall be mailed to:

Chief Inspector

Environmental Enforcement
West Virginia Department of Environmental Protection

601 57" Street, SE

Charleston, WV 25304
Defendant shall not deduct any penalties paid under this Consent Decree pursuant to this
Section or Section VIII (“Stipulated Penalties”) in calculating its federal, state or local
income tax. For purposes of the identification requirement of Section 162(£)(2)(A)(ii) of
the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), performance of Sections V
(Restoration, Mitigation and Preservation), VI (Compliance Assurance Program), VII
(Reporting Requirements), and IX (Retention of Records) is restitution or required to
come into compliance with the law.

V. RESTORATION, MITIGATION, AND PRESERVATION

Defendant shall submit delineation reports, and shall perform restoration and mitigation

projects, under the terms and conditions stated in Appendix B, “Work Plans and

Specifications for Restoration and Mitigation Projects,” appended hereto and

12
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 13 of 86 PagelD #: 251

22.

23.

incorporated herein by reference.

Upon completion of the restoration and mitigation projects for those Sites set forth in
Appendix A and required by Paragraph 21 under the terms and conditions of Appendix
B, Defendant shall not mow, cut, clear, cultivate, dredge, excavate, farm, fill, dewater,
drain, or otherwise disturb in any manner whatsoever any location where restoration or
mitigation of aquatic resources has occurred pursuant to Appendix B, except as approved
by EPA (in consultation with the Corps) and the State in writing.

To ensure that all parcels of land identified in Appendix B remain undisturbed, and
within 180 days of entry of this Consent Decree, or within 180 days of EPA’s approval of
each Restoration Plan required under Appendix B, whichever is later, or by another date
agreed upon in writing by the United States, the State, and Defendant, Defendant shall:

a. For all parcels of land in Appendix B that Defendant holds in fee simple,
record (or deliver to the grantee for recording) a conservation easement (“Conservation
Easement(s)”) with the Recorder of Deeds Office for the County in which the
Conservation Easement is located. Each Conservation Easement shall: comply with
West Virginia’s Conservation Easement Act, W. Va. Code Chapter 20, Article 12;
identify EPA, the Corps, and WVDEP as third-party beneficiaries; and be substantially
similar to the sample attached in Appendix C. The Conservation Easements must be
granted to a “holder” satisfying the definition set forth at W. Va. Code Section 20-12-3(b)
agreed to by EPA (in consultation with the Corps) and by WVDEP (in consultation with
the West Virginia Department of Natural Resources). In the event that Defendant cannot
secure a Conservation Easement and documents a good faith attempt to secure a

Conservation Easement consistent with Paragraph 23(c)(ii), then for all Sites that

13
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 14 of 86 PagelD #: 252

Defendant holds in fee simple Defendant shall: (1) record deed restrictions (“Deed
Restrictions’) substantially similar to the sample attached as Appendix D; (2) ensure that
each Deed Restriction provides that each deed, title, or other instrament conveying an
interest in the subject parcel shall contain a notice stating that the property is subject to
this Consent Decree; and (3) ensure that each Deed Restriction shall reference the
recorded location of the Consent Decree and any restrictions applicable to the property
under this Consent Decree. Upon recording of each Conservation Easement (or upon
delivery to the grantee for recording) or Deed Restrictions, Defendant shall give notice to
the United States, EPA and the State of such recording at the addresses in Section XII
(“Notices and Submissions’).

b. For all parcels of land identified in Appendix B that Defendant does not
hold in fee simple, make a good faith attempt to secure a conservation easement in the
same form and manner as described in Paragraph 23(a) of this Consent Decree. In the
event that a Conservation Easement is not secured for any parcel of land identified in
Appendix B after Defendant has made and documented a good faith attempt to secure one
consistent with Paragraph 23(c)(i) or (4i), Defendant shall make a good faith attempt to
secure deed restrictions (“Deed Restrictions”) for the subject parcel. The Deed
Restrictions for each parcel shall be recorded with the Recorder of Deeds Office in the
County in which the subject parcel is located. The Deed Restrictions shall be: (1)
substantially similar to the sample attached as Appendix D; and (2) shall provide that
each deed, title or other instrument conveying an interest in the subject parcel shall
contain a notice stating that the property is subject to this Consent Decree and shall

reference the recorded location of the Consent Decree and any restrictions applicable to

14
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 15 of 86 PagelD #: 253

the property under this Consent Decree. Upon recording the Deed Restrictions for each
parcel, Defendant shall give notice to the United States, EPA and the State at the
addresses in Section XII (“Notices and Submissions’).

c. For the purposes of this Paragraph 23:

(i) Defendant makes and documents a good faith attempt to secure a
Conservation Easement or Deed Restrictions by presenting the owner of the fee
simple interest with a certified letter, copied to EPA, the Department of Justice,
the Corps, and the State at the addresses set forth in Section XIII below, setting
forth an offer to purchase or otherwise obtain the Conservation Easement or Deed
Restrictions for a price reflecting at least the Fair Market Value for the
Conservation Easement or Deed Restrictions. Nothing in this Paragraph shall
foreclose Defendant from negotiating with the property owner or offering a price
that is less than the Fair Market Value, provided, if such offer is not accepted, that
Defendant ultimately offers a price that reflects Fair Market Value.

(11) Defendant may also document a good faith attempt to secure by
presenting a letter to EPA, the Department of Justice, the Corps, and the State at
the addresses set forth in Section XIII below, setting forth Defendant’s efforts to
secure a holder, as defined in Paragraph 23(a), and documenting that such efforts
have been unsuccessful. Defendant may submit a single letter documenting its
efforts to secure a holder that applies to multiple Sites and need not submit
separate letters for each Site, provided that Defendant documents that its efforts to
secure a holder apply to all or multiple Sites based upon common site

characteristics (such as size, etc.).

[5
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 16 of 86 PagelD #: 254

24.

25.

d. In the event that Defendant is unable to secure a Conservation Easement
or Deed Restriction, after documenting a good faith attempt pursuant to Paragraph 23(c),
then Defendant shall, as directed by EPA (in consultation with WVDEP and the Corps),
provide additional compensatory mitigation (as calculated by the West Virginia Stream
and Wetland Valuation Metric 2.1 (“WVSWVM”) applicable at the time Defendant
requires such additional compensatory mitigation) to off-set the loss of permanent
protection for the subject parcel or parcels. Such compensatory mitigation shall be
consistent with applicable EPA and Corps regulations and guidance.
If any Conservation Easement or Deed Restrictions described in Paragraph 23 is found to
be defective or unlawful according to applicable law at any time, the United States and/or
the State may: (1) enforce the Consent Decree against Defendant, or its successors or
assigns, to obtain the granting of a Conservation Easement or Deed Restrictions for the
subject parcel that complies with applicable law; and/or (2) require additional
compensatory mitigation, as provided above in Paragraph 23(d), to off-set the loss of
permanent protection of the specific site for which the Conservation Easement or Deed
Restriction was found to be defective or unlawful.
Defendant shall within 120 days after the entry of this Consent Decree or 120 days after
approval of Bear Knob restoration plan, place or ensure the placement of a Conservation
Easement on the property identified in Appendix E. In accordance with the terms of
Appendix E, Defendant shall perform on-site mitigation at that property. Credits
generated from such mitigation shall be available as compensatory mitigation under
Paragraph 23(d) and to offset mitigation requirements at Sites as set forth herein in

Exhibit A to Appendix E.

16
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 17 of 86 PagelD #: 255

27.

Vi. COMPLIANCE ASSURANCE PROGRAM
Training.

a. Within 30 days after entry of this Consent Decree, Defendant shall
develop a training program to ensure compliance with the CWA and the West Virginia
WPCA with respect to the discharge of dredged and/or fill material and to ensure
implementation of the Compliance Protocol set forth in this Consent Decree at
Defendant’s OG Facilities. The training program shall be provided to Defendant’s
employees whose responsibilities include the design and construction of Defendant’s OG
Facilities and to all employees responsible for the direct supervision of construction of
Defendant’s OG Facilities, to ensure that they are aware of the measures necessary to
ensure compliance with Sections 301 and 404 of the CWA and the West Virginia WPCA,
and to ensure implementation of the Compliance Protocol set forth in this Consent
Decree. The Defendant shall require construction contractors responsible for the direct
supervision of construction of OG facilities to provide to its similar employees training
equivalent to that provided by Antero to its employees as set forth above in this
paragraph and further require that contractors provide to Antero
certification/documentation that it has provided such equivalent training.

b. In its reporting pursuant to Paragraph 32 of this Consent Decree,
Defendant shall provide a listing of each employee who has received training under this
Paragraph 26 during the relevant reporting period and provide
certification/documentation provided by its contractors of equivalent training.

List of Facilities. Within 30 days after entry of this Consent Decree, Defendant shall

establish, provide to EPA, the Corps, and the State at the addresses set forth in Section

17
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 18 of 86 PagelD #: 256

28.

XIII, and maintain for the duration of the Consent Decree a list of its OG Facilities. The
list of OG Facilities required by this Paragraph shall identify the location
(latitude/longitude, nearest town, county) of each OG Facility, the type of operation (well
pad, pipeline, access road, etc.), and the nearest receiving stream or other aquatic
resource. Defendant shall update the list quarterly to include new OG Facilities as they
are established until the termination of this Consent Decree. The list shall be maintained
at Defendant’s offices in Denver, Colorado, and shall be made available immediately
upon request to authorized representatives of EPA, the State, and the Corps. If Defendant
asserts that all or portions of such list include Confidential Business Information (“CBI”),
EPA, the Corps, and the State will follow their existing procedures for handling CBI.

See, e.g., 40 C.F.R. §§ 2.201-2.215 & 2.302; 32 C.F.R. §§ 286.12(d), 518.13(d); W. Va.
Code § 29B-1-4, and WVDEP Communication Policy #10 (Information Requests).
Designation of Compliance Representatives.

a. Within 60 days after entry of this Consent Decree, Defendant shall
designate one Regional Compliance Representative (“RCR”) with responsibility for
oversight of all activities that involve or may involve discharges of dredged or fill
material into waters of the United States for Defendant’s OG Facilities. The RCR must:

Oy) be an employee of Defendant;
(ii) complete the training described in Paragraph 26 above no later
than 30 days after the implementation of that traming program, or prior to

appointment as an RCR pursuant to this Paragraph;

18
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 19 of 86 PagelD #: 257

(iii) serve as Defendant’s primary point of contact for EPA, the Corps,
and WVDEP with respect to matters involving Defendant’s compliance with the
CWA and, the West Virginia WPCA;

(iv) serve as coordinator and primary point of contact as between the
individual Facility Compliance Representatives and EPA, the Corps and WVDEP;

(v) be authorized by Defendant and have the responsibility to
supervise the actions of the Facility Compliance Representatives, as described in
subparagraph (b) of this Paragraph, below, and all work necessary to meet the
requirements of the CWA and the West Virginia WPCA;

(vi) be authorized by Defendant to direct employees, contractors, sub-
contractors, consultants, and other agents to take appropriate actions to ensure
compliance, and address any failure to comply, with the CWA and the West
Virginia WPCA; and

(vii) be responsible for providing and maintaining the list of OG
Facilities described in Paragraph 27, above.

b. Within 60 days after entry of this Consent Decree, Defendant shall
designate at least one Facility Compliance Representative (“FCR’’) for each OG Facility.
Defendant may designate the same FCR for a number of OG Facilities covered by this
subparagraph. The FCR must fulfill all of the responsibilities and requirements set forth
below, for each of the sites for which that individual has been designated as the FCR.
Each FCR shall:

(a) be an employee or third-party contractor of Defendant;

19
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 20 of 86 PagelD #: 258

(1i) complete the training described in Paragraph 26 above no later
than 30 days after the implementation of that training program, or prior to
appointment as an FCR pursuant to this Paragraph;

(iii) serve as Defendant’s secondary point of contact for EPA, the
Corps, and WVDEP with respect to matters involving Defendant’s compliance
with the CWA, this Consent Decree, and, for operations within West Virginia,
compliance with the West Virginia WPCA, at each OG Facility for which the
FCR has been designated;

(iv) be authorized by Defendant and have the responsibility to
supervise all work necessary to meet the requirements of the CWA, this Consent
Decree, and the West Virginia WPCA, at each OG Facility for which the FCR has
been designated, including work performed by contractors, sub-contractors, and
consultants;

(v) be authorized by Defendant and have the responsibility to direct
employees, contractors, sub-contractors, consultants, and other agents to take
appropriate actions to ensure compliance, and address any failure to comply, with
the CWA, this Consent Decree, and the West Virginia WPCA at each OG Facility
for which the FCR has been designated;

(vi) report to the RCR regarding compliance with the CWA, this
Consent Decree, and the West Virginia WPCA, with respect to each OG Facility

for which the FCR has been designated; and

20
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 21 of 86 PagelD #: 259

29.

(vii) ensure that operations at each OG Facility for which the FCR has
been designated are consistent with the Compliance Protocol described in
Paragraph 29 below.

c. The RCR, FCR, or a designee shall be responsible for acknowledging in
writing the receipt of any concerns and/or questions received by the RCR and FCR from
the Plaintiffs related to this Consent Decree in writing within three business days of
receipt. The RCR or its designee, within six business days of the acknowledgement of
receipt, shall provide Plaintiffs with a written description of the proposed resolution of or
response to the concern or question, if possible, or provide a status update on efforts to
resolve or respond to the concern or question. Additional time may be required to resolve
a concern or question. In all instances, the RCR will make a good faith effort to resolve
the concern or question as quickly as possible and will timely report to Plaintiffs the
ultimate resolution of the concern or question. In addition, the RCR shall provide status
reports, orally or in writing, to Plaintiffs regarding such a concern or question promptly
after such status reports are reasonably requested by Plaintiffs in writing. For the
purposes of this Paragraph 28(c), ‘in writing” shall include electronic mail. The
communications required by this Paragraph 28(c) shall be exempt from the requirements
of Section XIII of this Consent Decree.

d. Defendant will notify EPA, the Corps and the State in writing within 30
days of its choice(s) for RCR and FCR, and within 30 days after any change to a RCR
and/or an FCR.

Compliance Protocol. Within 60 days of the entry of this Consent Decree, and for five

years thereafter, Defendant shall implement the Compliance Protocol set forth in this

21
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 22 of 86 PagelD #: 260

Paragraph (“Compliance Protocol’) at all OG Facilities other than those subject to
Paragraph 30 to ensure compliance with Section 404 of the CWA and the West Virginia
WPCA, Chapter 22, Article 11, Section 1 ef seg. Restoration activities required pursuant
to Appendix B are not subject to this Paragraph 29. The Compliance Protocol requires
the following steps at applicable OG Facilities other than those subject to Paragraph 30:

a. Prior to the initiation of any new land-disturbing activities, except for
repair or maintenance to original project configuration (1.e., repair of slips, digging to add
or replace a flowline, grading of an existing road, leveling or replacing gravel on an
existing pad, cleaning out ditchlines, collection of materials to respond to a slip or spill,
or other such activities), Defendant shall use a Qualified Wetlands Professional to
provide an assessment (“Pre-Disturbance Assessment’’) regarding the potential presence
of all aquatic resources (including but not limited to streams and wetlands) within the
outer Limits of Disturbance and within 300 horizontal feet of the outer Limits of
Disturbance surrounding the proposed operation of the existing or proposed OG Facility;
provided that for linear projects, all aquatic resources within 150 feet of the Limits of
Disturbance of the project shall be assessed as set forth above. Data reviewed in making
such assessment must include review of NRCS Soil Survey Geographic Database for the
presence of mapped hydric soils, the U.S. Fish & Wildlife Service National Wetlands
Inventory mapping, the 1:48,000 Scale WV SAMB Stream Layer available at

http://wvgis.wvu.edu/data/dataset.php?1D=265, and the USGS National Hydrography

 

Dataset. In addition, a Pre-Disturbance Assessment must include an analysis of
reasonably available aerial photographs and topographic features, such as contours, to

identify small streams not identified in the WV SAMB Stream Layer or the USGS

22
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 23 of 86 PagelD #: 261

National Hydrography Dataset. In addition, unless otherwise agreed to by the Parties, the
Qualified Wetlands Professional shall visit the existing or proposed OG Facility to assess
the potential presence of aquatic resources within the outer Limits of Disturbance and
within 150 horizontal feet of the outer Limits of Disturbance surrounding the proposed
operation of the existing or proposed OG Facility. If the potential presence of an aquatic
resource is indicated by the data reviewed, but the Qualified Wetlands Professional
determines that no potential aquatic resources are present based on the on-site inspection,
then the Qualified Wetlands Professional must document in the Pre-Disturbance
Assessment how that determination was made.

b. To the extent that a Pre-Disturbance Assessment identifies potential
impacts to aquatic resources (including but not limited to streams and wetlands) within
the footprint of and/or within 300 horizontal feet of the outer Limits of Disturbance
surrounding the proposed operation of the existing or proposed OG Facility and
Defendant does not elect to pursue an alternative for the construction activity that would
involve no impacts to aquatic resources based upon a Pre-Disturbance Assessment,
Defendant shall:

(i) In the event that an individual permit or the grant of a waiver
allowing Defendant to exceed the limits in the Nationwide Permit is required,
prepare documentation of the consideration of alternative locations for the
existing or proposed OG Facility that would involve fewer impacts to aquatic
resources, and documentation of why such alternative locations were not selected,
including, as applicable, why such alternatives were not deemed practicable as

that term is defined at 40 C.F.R. § 230.3();

23
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 24 of 86 PagelD #: 262

(ai) Prepare documentation that the design of the existing or proposed
OG Facility avoids and minimizes, to the maximum extent practicable, impacts to
aquatic resources within the footprint of and/or within 150 horizontal feet of the
outer Limits of Disturbance surrounding the proposed operation of the existing or
proposed OG Facility;

(1) Prior to any earthmoving, clearly mark, in accordance with
industry standards, the aquatic resource(s) within the footprint of and/or within
150 horizontal feet of the outer Limits of Disturbance surrounding the proposed
operation of the existing or proposed OG Facility. In the event that there is an
aquatic resource located within 25 feet of the outer Limits of Disturbance,
Defendant shall, in addition to clear marking, install silt fencing and other
necessary erosion control measures to protect such aquatic resource. Defendant
will maintain such fencing and erosion control measures until the Site is restored
in accordance with the applicable WVDEP permit or manual.

(iv) Implement construction techniques that are certified by a registered
professional engineer as consistent with sound engineering practices, and that
ensure rapid stabilization of disturbed earth as soon as practicable, unless more
rapid stabilization is required by state law, including but not limited to:

1, ensuring construction of earthen fill slopes of a slope no steeper

than 2:1, except where engineered methods can accommodate steeper

slopes and such methods are approved by the WVDEP;

2. providing for temporary and permanent seed planting (including

the use of native, non-invasive species);

24
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 25 of 86 PagelD #: 263

3

3. applying erosion and sediment controls consistent with the most

recent version of the State of West Virginia’s Erosion & Sediment Control

Best Management Practice Manual;

4, ensuring that the design and installation of culverts is certified by

a registered professional engineer as meeting all relevant standards; and

5. ensuring that the culverts are installed in accordance with the

general, Specific Regional, and Special conditions of Nationwide Permit

14, and either span or are appropriately countersunk below the streambed.

(v) Submit prior to construction to the applicable regulatory agency
any necessary permit application(s) pursuant to the West Virginia WPCA, and
any necessary permit application(s) pursuant to Section 404 of the CWA for the
discharge of dredged and/or fill material, including but not limited to individual
permits or any applicable Nationwide Permits for which a preconstruction
notification is required. This provision does not excuse Defendant from obtaining
any other permits or authorizations that may be required under federal, state, or
local law;

(vi) Retain for inspection upon request by the Plaintiffs at Defendant’s

offices in Denver, Colorado, the results of the Pre-Disturbance Assessment,

including
° Name of the facility;
° Location of the facility, including latitude and longitude;
° Owner/operator of the facility or site;
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 26 of 86 PagelD #: 264

* Name, nature, and condition of receiving stream(s),
including the eight-digit Hydrologic Unit Code;
° The results of all inspections;

(vii) Comply with the advance notification requirements of this Consent
Decree, set forth in Paragraph 31 below and any other notifications required by
applicable rules, regulations, and permit(s);

(viii) Until all permits and/or authorizations for the discharge of dredged
and/or fill material are received from the Corps and/or the State, delay any land-
disturbing activities that could impact the aquatic resource(s), and any land
disturbing activities that may be subject to statutes or regulations made applicable
through Corps’ and/or State permitting processes, except that the parties agree
that any tree cutting that remains above the ground’s surface while leaving the
rooted stumps in place is not a land disturbing activity;

(ix) Stabilize disturbed areas, and restore any affected aquatic
resources, as soon as practicable at such OG Facility insofar as such stabilization
and restoration is not inconsistent with the terms of any West Virginia WPCA
permit or CWA Section 404 permit authorizing the discharge of dredged and/or
fill material at the OG facility. Defendant shall also restore to their pre-existing
grades, dimensions, and slopes all aquatic resources for which temporary impacts
are proposed; and

(x) Maintain all records relating to such OG Facility for five years
after the completion of the Pre-Disturbance Assessment, and transfer such records

to the next leaseholder or property owner in the event that a facility is sold or the

26
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 27 of 86 PagelD #: 265

lease terminates within the five-year period. This obligation is in addition to, and

does not alter, the record retention obligations under Section X of this Consent

Decree.

c. Whenever Defendant submits mapping of aquatic resources to the Corps or
the State in connection with seeking a jurisdictional determination or a permit or other
authorization to discharge dredged or fill material at an OG Facility, Defendant shall,
within three business days of the submission, notify and make available to EPA electronic
copies of all such mapping information in an agreed-to electronic format where that
information can be viewed by EPA for a period of 30 days or thereafter by request via
email.

d. Defendant shall incorporate the Compliance Protocol set forth in this
Paragraph 29 into Defendant’s standard operating procedures, including any applicable
manuals or other documentation setting forth such procedures, ensure that the
Compliance Protocol is provided to each FCR, and ensure that Defendant’s contractors
are trained in the Compliance Protocol as provided in this Paragraph. Failure to
implement the Compliance Protocol during the life of this Consent Decree shall subject
Defendant to stipulated penalties set forth in Section VIII.

€. Nothing in this Paragraph 29 shall be interpreted to relieve Defendant of
the requirements of the CWA or the West Virginia WPCA, including the requirement to
obtain authorization under Section 404 of the CWA for the discharge of dredged or fill
material into waters of the United States. Moreover, except for the claims resolved under
Paragraph 7 of this Consent Decree, Plaintiffs reserve in full their authority to institute a

civil, criminal, or administrative action pursuant to the CWA and/or the West Virginia

27
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 28 of 86 PagelD #: 266

30.

31.

32.

WPCA for any unauthorized discharge of dredged or fill material.

Compliance Protocol Exception. Paragraph 29 shall not apply to OG facilities for which
Defendant requested a delineation prior to October 15, 2017, except that, Defendant shall
be required to implement the following parts of Paragraph 29: b(iti), b(iv), b(v), b(vi),
b(vili), b(ix), d, and e.

Advance Notification. For a period of twelve months after entry of this Consent Decree,
Defendant shall, prior to undertaking any construction in West Virginia that may involve
discharges of dredged or fill material into waters of the United States that Defendant
believes would qualify for Nationwide Permit 12 and/or 14 under the CWA but would
not otherwise require submission of preconstruction notification, submit advance notice
in accordance with Nationwide Permit General Condition 32 to the Corps of Engineers

with copies to EPA at the following electronic address: witman.timothyWepa.gov.

 

VII. REPORTING REQUIREMENTS

 

Within 90 days after the entry of this Consent Decree and on or before each April 30 and
October 31 until termination of this Consent Decree, Defendant shall provide the United
States and the State with a written status report detailing Defendant’s progress toward
completing all tasks required by this Consent Decree and setting forth each of the tasks
that will be required before the next report is due and the completion date for such tasks.
The status report shall be sent to the addresses specified in Section XII of this Consent
Decree. If the required task has been completed, the notice shall specify the date when it
was completed. If the required task has not been completed, or was completed after the
deadline, then the notice shall explain the reasons for any delay in completion beyond the

scheduled time for such completion required by the Consent Decree.

28
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 29 of 86 PagelD #: 267

33.

34,

35.

36.

37.

For all status reports submitted to the United States pursuant to Paragraph 32 of this
Consent Decree, Defendant shall, by signature of a senior management official
designated to act on behalf of Defendant, certify as follows:
I certify under penalty of law that this document and all attachments were
prepared under my direction or supervision in accordance with a system
designed to assure that qualified personnel properly gather and evaluate
the information submitted. Based on my inquiry of the person or persons
who manage the system, or those persons directly responsible for
gathering such information, the information submitted is, to the best of my
knowledge and belief, true, accurate and complete. I am aware that there

are significant penalties for submitting false information, including the
possibility of fine and imprisonment for knowing violations.

Compliance with the reporting requirements of this Consent Decree does not relieve
Defendant of any reporting obligations required by the Clean Water Act or its
implementing regulations, or by any other federal, state or local law, regulation, permit or
other requirement.

VIII. STIPULATED PENALTIES
Defendant shall be liable for stipulated penalties to the United States and the State for
violations of this Consent Decree as specified below, unless excused under Section XI
(“Force Majeure”). A violation includes failing to perform any obligation required by the
terms of this Consent Decree according to all applicable requirements of this Consent
Decree and within the specified time schedules established by or approved under this
Consent Decree.
Late Payment of Civil Penalty - If Defendant fails to pay the civil penalty required to be
paid under Section IV of this Decree (“Civil Penalty”) when due, Defendant shall pay a
stipulated penalty of $5,000 per Day for each Day that the payment is late.
Compliance Milestones: The following stipulated penalties shall accrue per violation per

Day for each violation of the requirements identified in Sections V (“Restoration,

29
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 30 of 86 PagelD #: 268

38.

Mitigation and Preservation’), and VI (“Compliance Requirements”):

 

Penalty Per Violation Per Day Period of Noncompliance
$1,000 ist through 30th Day
$2,000 31st through 60th Day
$3,000 61st Day and beyond

Reporting Requirements: The following stipulated penalties shall accrue per violation per

Day for each violation of the requirements identified in Section VII (Reporting Requirements) :

39.

40.

 

Penalty Per Violation Per Day Period of Noncompliance
$500 Ist through 30th Day
$1,000 31st through 60th Day
$1,500 61st Day and beyond

Stipulated penalties under this Section shall begin to accrue on the day after performance
is due or on the day a violation occurs, whichever is applicable, and shall continue to
accrue until performance is satisfactorily completed or until the violation ceases.
Stipulated penalties shall accrue simultaneously for separate violations of this Consent
Decree.

Defendant shall pay any stipulated penalty within 30 days of receiving a written demand
from either Plaintiff. The Plaintiff making the demand for payment of a stipulated
penalty shall simultaneously send a copy of the demand to the other Plaintiff and to the
Regional Hearing Clerk, EPA Region 3 at the address listed in Section XII, and to the
Cincinnati Finance Center at the address listed in Paragraph 18 by electronic or first-class
mail. Defendant shall pay 50 percent of the total stipulated penalty amount to the United

States and 50 percent to the State.

30
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 31 of 86 PagelD #: 269

4].

42.

43.

Either the United States or the State may, in the unreviewable exercise of its discretion,

reduce or waive stipulated penalties due to it under this Consent Decree.

Any disputes concerning the amount of stipulated penalties, or the underlying violation

that gives rise to the stipulated penalties, that cannot be resolved by the parties pursuant

to the Dispute Resolution provisions in Section X and/or the Force Majeure provisions in

Section XI shall be resolved upon motion to this Court as provided in Section X

(“Dispute Resolution’).

Stipulated penalties shall continue to accrue during any Dispute Resolution, but need not

be paid until the following:

a.

If the dispute is resolved by agreement or by a decision of the EPA, in
consultation with the WVDEP, that is not appealed to the Court, Defendant shall
pay accrued penalties determined to be owing, together with interest, 50 percent
of the total amount to the United States and 50 percent to the State within 30 Days
of the effective date of the agreement or the receipt of EPA’s decision or order.

If the dispute is appealed to the Court and the United States prevails in whole or
in part, Defendant shall pay all accrued penalties determined by the Court to be
owing, together with interest, within 60 days of receiving the Court’s decision or
order, except as provided in subparagraph c, below.

To the extent Defendant demonstrates to the Court that a delay or other non-
compliance was due to a Force Majeure event (as defined in Section XI, below) or
otherwise prevails on the disputed issue, Defendant shall not be obligated to pay

the stipulated penalties and interest for that delay or non-compliance.

31
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 32 of 86 PagelD #: 270

44.

45.

46.

d. If any Party appeals the Court’s decision, Defendant shall pay all accrued
penalties determined to be owed, together with interest, within 15 days of
receiving the final appellate court decision.

e. Defendant shall pay stipulated penalties owing to the United States and the State
in the manner set forth in Section IV (“Civil Penalty’), except that the ETF forms
and transmittal letter shall state that the payment is for stipulated penalties and
shall state for which violation(s) the penalties are being paid.

If Defendant fails to pay stipulated penalties according to the terms of this Consent

Decree on time, Defendant shall be liable for interest on such penalties, as provided in

28 U.S.C. § 1961, accruing as of the date payment became due. Nothing in this

Paragraph shall be construed to limit the United States or the State from seeking any

remedy otherwise provided by law for Defendant’s failure to pay any stipulated penalties.

Subject to the provisions of Section II of this Consent Decree (“Scope and Effect of

Consent Decree”), the stipulated penalties provided for above shall be in addition to any

other rights, remedies, or sanctions available to the United States and the State for

Defendant’s violation of this Consent Decree or applicable law.

IX. RETENTION OF RECORDS AND INSPECTIONS

During the existence of this Consent Decree, and until five years after the termination of

this Consent Decree, Defendant shall preserve and retain all records, documents, and

information now in its possession, custody or control or which come into its possession,
custody or control that relate in any manner to the performance of the tasks in this

Consent Decree (including all Appendices), regardless of any corporate retention policy

to the contrary. Defendant shall also instruct its contractors, agents, successors and

32
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 33 of 86 PagelD #: 271

47.

assigns to preserve all documents, records, and information of whatever kind, nature or
description relating to the performance of the tasks in this Consent Decree during the
existence of this Consent Decree, and until five years after the termination of this
Consent Decree.

At the conclusion of the document retention period specified in Paragraph 46 and
continuing for two years thereafter, Defendant shall notify the United States and the State
at least 90 days prior to the destruction of any such records or documents, and, upon
request by the United States or the State, Defendant shall deliver any such records or
documents to the requesting Plaintiff. If the United States or the State does not request
delivery of such records or documents within the 90-day period, then the records or
documents may be destroyed. Defendant may assert that certain documents, records and
other information are privileged under the attorney-client privilege or any other privilege
recognized by federal law. If Defendant asserts such a privilege, it shall provide the

United States with the following:

@ The title of the document, record, or information;

® The date of the document, record, or information;

© The name and title of the author of the document, record, or
information;

® The name and title of each addressee and recipient;

® A description of the subject of the document, record, or information; and

e The privilege asserted by Defendant.

33
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 34 of 86 PagelD #: 272

48.

49.

However, no documents, reports or other information created or generated pursuant to the
requirements of this Consent Decree shall be withheld on the grounds that they are
privileged.

During the document retention period specified in Paragraph 46, the United States may
inspect and review any records required to be kept under the terms and conditions of this
Consent Decree and the CWA, and Defendant shall produce such records for inspection
by the United States at a reasonable time and location. |

Inspections.

a. Until termination of this Consent Decree, the United States, WVDEP, and
their authorized representatives and contractors may, upon reasonable notice and at all
reasonable times, and in compliance with agency and Defendant’s safety protocols, enter
any of Defendant’s OG Facilities and any sites where Defendant is performing restoration

or mitigation pursuant to Section V of this Consent Decree, to:

e Monitor the activities required by this Consent Decree;

e Verify any data or information submitted to the United States or the State;
® Obtain samples as permitted by law and

® Inspect and evaluate Defendant’s restoration, mitigation, and/or

preservation activities.
b. This paragraph of the Consent Decree is in addition to, and in no way
limits or otherwise affects, the statutory authorities of the United States or WVDEP to
conduct inspections, to require monitoring and to obtain information from Defendant as

authorized by law.

34
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 35 of 86 PagelD #: 273

50.

51.

X, DISPUTE RESOLUTION
Unless otherwise expressly provided for in this Consent Decree, the Dispute Resolution
procedures of this Section XI shall be the exclusive mechanism to resolve disputes
arising under or with respect to this Consent Decree. Defendant’s failure to seek
resolution of a dispute under this Section shall preclude Defendant from raising any such
issue as a defense to an action by the United States to enforce any obligation of
Defendant arising under this Consent Decree.
Any dispute that arises with respect to the meaning or requirements of this Consent
Decree shall be, in the first instance, the subject of informal negotiations between the
parties to attempt to resolve such dispute. The period for informal negotiations shall
commence upon written notice by one party to the other that a dispute exists and that the
party is invoking the dispute resolution process to address the dispute. The period for
informal negotiations shall not extend beyond 30 days, unless agreed to in writing by the
parties to the dispute. Ifa dispute between the United States, and/or the State, and
Defendant cannot be resolved by informal negotiations, then the position advanced by the
United States following consultation with the State shall be considered binding unless,
within 14 days after the end of the informal negotiations period, Defendant files a motion
with the Court seeking resolution of the dispute. The motion shall set forth the nature of
the dispute and a proposal for its resolution. The United States, in consultation with the
State, shall have 30 days to respond to the motion and propose an alternate resolution. In
resolving any such dispute, Defendant shall bear the burden of proving by a
preponderance of the evidence that the United States’ position is not in accordance with

the terms and conditions of this Consent Decree and the objectives of the CWA (and the

35
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 36 of 86 PagelD #: 274

West Virginia WPCA, as applicable), and that Defendant’s position will achieve
compliance with the terms and conditions of this Consent Decree, the CWA and the West
Virginia WPCA.

52. If the United States or the State believes that a dispute is not a good faith dispute, or that
a delay would pose or increase a threat of harm to the public or the environment, the
United States or the State may move the Court for a resolution of the dispute prior to the
expiration of the 30-day period for informal negotiations. Defendant shall have 14 days
to respond to the motion and propose an alternate resolution. In resolving any such
dispute, Defendant shall bear the burden of proving by a preponderance of the evidence
that the United States’ position is not in accordance with this Consent Decree and the
objectives of the CWA and the WPCA, as applicable, and that Defendant’s position will
achieve compliance with the terms and conditions of this Consent Decree, the CWA and
the West Virginia WPCA.

53. The filing of a motion asking the Court to resolve a dispute shall not extend or postpone
any obligation of Defendant under this Consent Decree, except as provided in Section
VUI, above, regarding payment of stipulated penalties.

XI. FORCE MAJEURE

54. Defendant shall perform the actions required under this Decree within the time limits set

forth or approved herein, unless the performance is prevented or delayed solely by events which

constitute a Force Majeure event, or otherwise agreed to in writing by the United States, the State
and Defendant. A Force Majeure event is defined as any event arising from causes beyond the
control of Defendant, including its employees, agents, consultants and contractors, which could

not be overcome by due diligence and which delays or prevents the performance of an action

36
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 37 of 86 PagelD #: 275

required by this Consent Decree within the specified time period. A Force Majeure event does

not include, inter alia, increased costs of performance, changed economic circumstances,

changed labor relations, normal precipitation or climate events, changed circumstances arising

out of the sale, lease or other transfer or conveyance of title or ownership or possession of a site,

or failure to obtain federal, state or local permits, except for circumstances that fall under 33

CER. § 325.2(e)(4).

55.

56.

If Defendant believes that a Force Majeure event has affected its ability to perform any
action required under this Consent Decree, Defendant shall notify the United States and
the State in writing within 10 calendar days after the event at the addresses listed in

Section XH (“Notices and Submissions”), below. Such notice shall include a discussion

of:
® what action has been affected;
6 the specific cause(s) of the delay;
e the length or estimated duration of the delay; and
e any measures taken or planned by Defendant to prevent or minimize the

delay and a schedule for the implementation of such measures.
Defendant may also provide to the United States and the State any additional
information it deems appropriate to support its conclusion that a Force Majeure event has
affected its ability to perform an action required under this Consent Decree. Failure to
provide timely and complete notification to the United States and the State shall
constitute a waiver of any claim of Force Majeure as to the event in question.
If the United States, after a reasonable opportunity for consultation with the State,

determines that the conditions constitute a Force Majeure event, then the deadline for the

37
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 38 of 86 PagelD #: 276

57.

58.

59.

affected action shall be extended by the amount of time of the delay caused by the Force.
Majeure event and/or any such other date as agreed upon in writing by the parties.
Defendant shall coordinate with the United States and the State to determine when to
begin or resume the operations affected by any Force Majeure event.

If the parties are unable to agree whether the conditions constitute a Force Majeure event,
or whether the length of time for fulfilling the provision of the Consent Decree at issue
should be extended, any party may seek a resolution of the dispute under the procedures
in Section X (“Dispute Resolution”) of this Consent Decree.

Defendant shall bear the burden of proving by a preponderance of the evidence:

a. That the noncompliance at issue was caused by circumstances entirely
beyond the control of Defendant, and any entity controlled by Defendant, including its
employees, agents, consultants and contractors, which could not be overcome by due
diligence and which delayed or prevented the performance of the affected action;

b. That Defendant or any entity controlled by Defendant could not
reasonably have foreseen and prevented such noncompliance; and

c. The number of days of noncompliance that were caused by such
circumstances.

XI. NOTICES AND SUBMISSIONS

 

All notices and communications required under this Consent Decree shall be made to the
parties through each of the following persons and addresses:

TO EPA:

38
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 39 of 86 PagelD #: 277

Pamela J. Lazos, Mail Code 3RC20

Senior Assistant Regional Counsel

United States Environmental Protection Agency Region HI
1650 Arch St.

Philadelphia, PA 19103-2029

Lisa Donahue, Mail Code 3ED31

United States Environmental Protection Agency Region HI
1650 Arch St.

Philadelphia, PA 19103-2029

Regional Hearing Clerk, Mail Code 3RC00

United States Environmental Protection Agency Region Ill
1650 Arch Street

Philadelphia, PA 19103-2029

TO THE DEPARTMENT OF JUSTICE:

Patrick R. Jacobi

Trial Attorney

Environment and Natural Resources Division
U.S. Department of Justice

Denver Place Building

999 18th Street

Suite 370 — South Terrace

Denver, CO 80202

Chloe H. Kolman

Trial Attorney

Environment and Natural Resources Division
U.S. Department of Justice

P.O. Box 7611

Washington, D.C. 20044

TO THE CORPS:

Dana M. Adipietro

Assistant District Counsel
U.S. Army Corps of Engineers
Pittsburgh District

1000 Liberty Ave., 22nd Floor
Pittsburgh, PA 15222

Jon T. Coleman

Chief, Southern Section, Regulatory Branch
U.S. Army Corps of Engineers

39
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19

Pittsburgh District
1000 Liberty Ave., 22nd Floor
Pittsburgh, PA 15222

Paul J. Loftus

Deputy District Counsel

U.S. Army Corps of Engineers
Huntington District

502 8th Street

Huntington, WV 25701

Lee A. Robinette

Chief, Energy Resource Branch
U.S. Army Corps of Engineers
Huntington District

502 Sth Street

Huntington, WV 25701

TO WVDEP:

Chief Inspector
Environmental Enforcement

Page 40 of 86 PagelD #: 278

West Virginia Department of Environmental Quality

601 57" Street, SE
Charleston, WV 25304

Chief
Office of Oil and Gas

West Virginia Department of Environmental Quality

601 57" Street, SE
Charleston, WV 25304

TO DEFENDANT:

Al Schopp

Regional Senior Vice President and Chief Administrative Officer

Antero Resources Corporation
1615 Wynkoop Street
Denver, CO 80202

Hank Lawrence

Steptoe & Johnson PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330

40
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 41 of 86 PagelD #: 279

60.

61.

62.

63.

XII. COSTS OF SUIT

Each party to this Consent Decree shall bear its own costs and attorneys’ fees in this
action, except that the United States and/or the State shall be entitled to collect the costs
(including attorney’s fees) incurred in any action necessary to enforce this Consent
Decree or to collect any portion of the civil penalty or any stipulated penalties due, but
not paid by Defendant.

XIV. PUBLIC COMMENT
The parties acknowledge that after the lodging and before the entry of this Consent
Decree, final approval by the United States and the State is subject to the requirements of
28 C.F.R. § 50.7, and the West Virginia Code of State Rules, C.S.R. § 47-10-16.2.c,
which provide for public notice and comment. The United States reserves the right to
withhold or withdraw its consent to the entry of this Consent Decree if the comments
received disclose facts which lead the United States to conclude that the proposed
consent judgment is inappropriate, improper, or inadequate. Defendant agrees not to
withdraw from, oppose entry of, or to challenge any provision of this Consent Decree
unless the United States has notified Defendant in writing that it no longer supports entry
of the Consent Decree.

XV. CONTINUING JURISDICTION OF THE COURT

 

This Court shall retain jurisdiction over this action in order to enforce or modify the
Consent Decree consistent with applicable law or to resolve all disputes arising hereunder
as may be necessary or appropriate for construction or execution of this Consent Decree.

XVI ENTRY AND MODIFICATION

 

Upon its entry by the Court, this Consent Decree shall have the force and effect of a final

4]
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 42 of 86 PagelD #: 280

64.

65.

judgment. Any material modification of this Consent Decree shall be in writing, and
shall not take effect unless signed by the United States, the State, and Defendant and
approved by the Court, except that deadlines for the completion of tasks required by
Sections V and VI may be modified by written agreement of all parties.

XVII. EFFECTIVE DATE

. The Effective Date of this Consent Decree shall be the date upon which this Consent

Decree is entered by the Court or a motion to enter the Consent Decree is granted,
whichever occurs first, as recorded on the Court’s docket.

XVII. TERMINATION
Except for Paragraphs 22, 24, 46, 47, and the post-restoration monitoring requirements
identified in Appendix B, Paragraph II, this Consent Decree may be terminated through
either of the following procedures:

a. After Defendant has: (i) completed the tasks contained in the work plans
established pursuant to Appendix B (except for the post-restoration monitoring
requirements identified in Appendix B, Paragraph II); (ii) completed the requirements
contained in Paragraph 16 in Section IV (“Civil Penalty”), Paragraphs 21, 23, and 25 in
Section V (Restoration, Mitigation and Preservation’), and Paragraphs 26(a), 29, and 30
in Section VI (“Compliance Assurance Program’) of this Consent Decree; (iii) has paid
any accrued stipulated penalties as required by Section VIII this Consent Decree; and (iv)
has complied with all other requirements of this Consent Decree; Defendant may serve
upon the United States and the State a Request for Termination, stating that Defendant
has satisfied those requirements, together with all necessary supporting documentation.

If the United States and the State agree that the Consent Decree may be terminated, the

42
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 43 of 86 PagelD #: 281

66.

67.

Parties shall submit, for the Court’s approval, a joint stipulation, terminating the Decree.
If the United States and/or the State do not agree that the Decree may be terminated, the
United States and/or the State shall provide their reason for not agreeing to submit a joint
stipulation. Defendant may submit a motion to the Court asking for termination of the
Consent Decree without invoking Dispute Resolution under Section X of this Consent
Decree; provided, however, the Defendant shall not submit such motion until 90 days
after service of its Request for Termination on the United States and the State, and
Defendant shall bear the burden of proving by a preponderance of the evidence that
Defendant’s position is in accordance with the terms and conditions of this Consent
Decree and the requirements of the CWA (and the West Virginia WPCA, as applicable).

b. Defendant, the United States, and the State may at any time make a Joint
motion to the Court for termination of this Decree or any portion of it.

XIX. SIGNATORIES/SERVICE

 

Each of the undersigned certifies that he or she is fully authorized to enter into the terms
and conditions of this Consent Decree and to execute and legally bind the Party he or she
represents to this document.

This Consent Decree may be signed in counterparts, and its validity shall not be
challenged on that basis. Defendant agrees to accept service of process by mail with
respect to all matters arising under or relating to this Consent Decree and to waive the
formal service requirements set forth in Rules 4 and 5 of the Federal Rules of Civil
Procedure and any applicable Local Rules of this Court including, but not limited to,

service of a summons.

43
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 44 of 86 PagelD #: 282

XX. APPENDICES

68. The following appendices are attached to and part of this Consent Decree:

Appendix A: Site List
Appendix B: Work Plans and Specifications for Restoration and Mitigation Projects

Appendix C: Sample Conservation Easement
Appendix D: Sample Deed Restriction
Appendix E: Mitigation Site

44
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 45 of 86 PagelD #: 283

IT IS SO ORDERED.

Dated and entered this Ahind os _ , 2019.

 

Pee States ZL. Judge

45
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 46 of 86 PagelD #: 284

ON BEHALF OF DEFENDANT, ANTERO RESOURCES CORPORATION:

ly

a “a Dated: {/ [Re TR
Alvyn A. Schopp y fo]
Regional Senior Vice President and Chief Administrative Officer
ANTERO RESOURCES CORPORATION

 

 

 

46
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 47 of 86 PagelD #: 285

ON BEHALF OF THE UNITED STATES:

 

 

Dated: Frey: ; /0 2019

Chloe H. Kolman

Trial Attorneys

Environment and Natural Resources Division
Environmental Defense Section

U.S. Department of Justice

47
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 48 of 86 PagelD #: 286

U.S. ENVIRONMENTAL PROTECTION AGENCY

Dated:

 

SUSAN PARKER BODINE

Assistant Administrator

Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency

Die

 

J! out. * LLL.
COSMO SER VIDIO

Regional Administrator
U.S. Environmental Protection Agency, Region I]

Dated: '2- #0:

 

 

     

Dated:

 

MARY COE
Regional Counsel
U.S. Environmental Protection Agency, Region II]

Pamela J. Lazos

Senior Assistant Regional Counsel
U.S. Environmental Protection Agency, Region [I

48
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 49 of 86 PagelD #: 287

FOR THE U.S. ENVIRONMEN

27 DEC 2018
Date

PAL PROTECTION AGENCY (OECA):

“p
ATM SAY vod.

SUSAN PARKER BODINE

Assistant Administrator

Office of Enforcement and Compliance Assurance
US. Environmental Protection Agency

  

 

/— t
Lo.
ca ibost “MARIE KALLEY
Acting Director\/
Office of Civil Enforcement
Office of Enforcement and Compliance Assurance
US. Environmental Protection Agency

 

v

MARK POKLINS
Director, W ayer enforcement Division
Office of Ci¥il Enforcement
Office of Enforcement and Compliance Assurance
ULS. Environmental Protection Agency

mI Uli INC Il

MELISSA K. RAACK

Attorney-Advisor. Water Enforcement Division
Office of Civil Enforcement

Office of Enforcement and Compliance Assurance

 

 
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 50 of 86 PagelD #: 288

ON BEHALF OF THE WEST VIRGINIA DEPARTMENT OF ENVIRONMENTAL
PROTECTION:

   

   

   

AROLD WARD
cting Director
Division of Water and Waste Management

West Virginia Department of Environmental Protection
601 57th Street Southeast

Charleston, WV 25304

(304) 926-0499

    

— - Jrvweneonnt
SR peo

 

{ j
Dated: LBs 4

 

Scott Driver
Associate Attorney

West Virginia Department of Environmental Protection
601 57th Street Southeast

Charleston, WV 25304

(304) 926-0499

49
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19

Appendix A: Sites

Five H

Ike & Mike Compressor Station
Jarvisville Compressor Station
Moss West/East

Cunningham

Morris

Sperry 2

Neva Ritter

Ross

Williams 10

Pike Fork Compressor Station
Lowe

O. Rice (includes pipeline)
Matthey (includes Salem Compressor Station)
Mary Post

Hurst

Hustead

Davis |

Clarksburg Compressor Station
Johnson

Rossco

Matthews

Hill

Williams 9

Terry Snider

Nash

Stewart

Hamilton

Primm

County Road 32/6 (associated with Bowyer)
Brushy Fork

North Canton Compressor Station

Page 51 of 86 PagelD #: 289
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 52 of 86 PagelD #: 290

Appendix B: Work Plans and Specifications for Restoration and Mitigation Projects

This Appendix sets forth the procedures applicable to the restoration work to be
undertaken by Antero Resources Corporation (“Defendant”) pursuant to the Consent Decree
among the United States of America, the State of West Virginia (by and through the West
Virginia Department of Environmental Protection) and Defendant. This Appendix is
incorporated into the Consent Decree.

The sites covered by this Work Plan (collectively, the “Restoration Sites”) are:

Five H Ike & Mike Compressor Station Jarvisville Compressor Station
Moss West/East Cunningham Morris
Sperry 2 Neva Ritter Ross
Williams 10 Pike Fork Compressor Station Lowe

O. Rice Matthey (includes Salem Compressor Station)
Mary Post Hurst Hustead
Davis I Clarksburg Compressor Station Johnson
Rossco Matthews Hill
Williams 9 Terry Snider Nash
Stewart Hamilton Primm
County Road 32/6 (associated with Bowyer) Brushy Fork

North Canton Compressor Station
I. Delineation Reports

For each Restoration Site for which a delineation report has not been approved by EPA,
Defendant shall submit a pre-disturbance wetland and stream delineation (“Delineation Report’)
to the U.S. Environmental Protection Agency (“EPA”) for review and approval. Each
Delineation Report will identify any and all areas at the applicable Restoration Site that, prior to
construction, were potentially jurisdictional streams or wetlands, and will show the extent of the
waters. Defendant shall utilize a methodology for identifying wetlands and streams in disturbed
and undisturbed areas consistent with methods accepted by the EPA and the U.S. Army Corps of
Engineers (“Corps”).

Defendant shall submit Delineation Reports for all Restoration Sites within 120 days of
the entry of the Consent Decree. Delineation Reports submitted to and approved by EPA prior to
the entry of the Consent Decree will satisfy this requirement.

After review of the Delineation Report, EPA will: a) approve the Report, in whole or in
part; b) approve the Report upon specified conditions; c) disapprove the Report, in whole or in
part; or d) any combination of the above.

If EPA disapproves all or part of a Delineation Report, Defendant shall, within 60 days of
receipt of EPA’s disapproval, address the reasons for disapproval and resubmit the Delineation
Report for approval. If a Delineation Report submitted pursuant to this provision is disapproved
in whole or in part three times or more, EPA, in consultation with the Corps and the State, may
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 53 of 86 PagelD #: 291

itself correct the deficiencies in the Report, subject to Defendant’s right to invoke Dispute
Resolution pursuant to Section X of this Consent Decree.

I. Restoration Plans and Mitigation Plans

Within 120 days of EPA’s approval of each Delineation Report, Defendant shall submit a
detailed Restoration Plan for the applicable Restoration Site to EPA for approval. The
Restoration Plan must (a) be designed to restore the Restoration Site to approximate pre-
disturbance conditions with regard to topography, structure, and hydrologic flow where
practicable and consistent with the definition of restoration found in 40 C.F.R. § 230.92; (b)
include a schedule for implementation; (c) include compensation for temporal impacts to streams
and wetlands using the West Virginia Stream and Wetland Valuation Metric (“WVSW VM”) to
determine the appropriate amount of mitigation needed to offset permanent and temporal losses
to aquatic resources; (d) ensure that restored areas are stabilized so as to avoid landslides or slips,
(e) utilize only native West Virginia species for planting; (f) incorporate quantitative
performance measures; and (g) include a post-restoration monitoring plan for a period of at least
five years or until EPA agrees in writing that restoration has been successful.

After review of the Restoration Plan, EPA will: a) approve the Plan, in whole or in part;
b) approve the Plan upon specified conditions; c) disapprove the Plan, in whole or in part; or d)
any combination of the above.

If EPA disapproves all or part of a Restoration Plan, Defendant shall, within 60 days of
receipt of EPA’s disapproval, address the reasons for disapproval and resubmit the Restoration
Plan for approval. Ifa Restoration Plan submitted pursuant to this provision is disapproved in
whole or in part three times or more, EPA, in consultation with the Corps and the State, may
itself correct the deficiencies in the Plan and require restoration in accordance with the plan
developed by EPA, subject to Defendant’s right to invoke Dispute Resolution pursuant to
Section X of this Consent Decree.

In the event that the physical, chemical, and biological functions of the impacted aquatic
resources cannot be fully restored at any Restoration Site due to lack of access or for any other
reason, including agreement by the parties that such restoration is impracticable, Defendant shall
notify EPA and develop and submit to EPA a Mitigation Plan. The Mitigation Plan must be
submitted to EPA as part of the Restoration Plan or within 60 days of Defendant determining that
such Mitigation Plan must be submitted pursuant to this Paragraph. The Mitigation Plan must
use WVSWVM to determine the appropriate amount of mitigation needed to compensate for all
unrestored impacted resources. The Mitigation Plan must provide long-term protection for
mitigation areas via a conservation easement, deed restriction, or other appropriate instrument.
A single Mitigation Plan may be used to compensate for unrestored impacts at multiple sites
within an 8-digit hydrologic unit code (“HUC”) watershed, including the Mitigation Site
identified in Appendix E.

After review of Defendant’s Mitigation Plan, EPA will: a) approve the Plan, in whole or
in part; b) approve Plan upon specified conditions; c) disapprove the Plan, in whole or in part, or

ii
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 54 of 86 PagelD #: 292

d) any combination of the above. EPA may disapprove the Mitigation Plan, in whole or in part,
based on EPA’s determination that the impacted aquatic resources can be fully restored.

If EPA disapproves all or part of a Mitigation Plan, Defendant shall, within 60 days of receipt of
EPA’s disapproval, address the reasons for disapproval and resubmit the Mitigation Plan for
approval. Ifa Mitigation Plan submitted pursuant to this provision is disapproved in whole or in
part three times or more, EPA, in consultation with the Corps and the State, may itself correct the
deficiencies in the Plan and require mitigation in accordance with a plan developed by EPA,
subject to Defendant’s right to invoke Dispute Resolution pursuant to Section X of this Consent
Decree.

Iii. Restoration and Mitigation

Upon approval of a Restoration Plan (either with or without conditions or modifications
by EPA), the Restoration Plan is incorporated into this Appendix B, and Defendant shall
implement the Plan as approved or modified by EPA. Upon approval of a Mitigation Plan
(either with or without conditions or modifications by EPA), the Mitigation Plan is incorporated
into this Appendix B, and Defendant shall implement the Plan as approved or modified by EPA.
Restoration and mitigation work at each Restoration Site shall be executed in accordance with
the approved schedule.

IV. Communications

All other correspondence related to this Work Plan should be submitted to the EPA
representatives to whom communications are to be made pursuant to Paragraph 59 of the
Consent Decree.

Vv. Extensions of the Timeframes Above

Defendant shall perform the actions required by this Work Plan within the time limits set
forth herem. EPA recognizes that delineation and restoration activities may be delayed because
of unanticipated seasonal and weather conditions, issues relating to landowner access, and leases
and other transfers or conveyances of possession of Restoration Sites. Extension requests based
on these issues will not be unreasonably denied.

VI. Access to Third-Party Sites

a. If any Site or Restoration Site is owned or controlled by persons other than
Defendant, Defendant shall use best efforts to secure from such persons an agreement to provide
access to the Site for Defendant, the United States, the State, and their representatives,
contractors, and subcontractors, to conduct any activity pursuant to the Consent Decree
including, but not limited to, the activities set forth in this Work Plan and Paragraph 21 of the
Consent Decree. “Best efforts” for the purposes of this Paragraph VI includes efforts
commenced no later than 30 days after EPA’s approval of a Restoration Plan or development of
a Restoration Plan pursuant to Section III of this Work Plan, or no later than 30 days after entry
of this Consent Decree for Sites with previously-approved restoration plans, and the offer of
payment of a reasonable sum of money to obtain access.

Ul
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 55 of 86 PagelD #: 293

b. If, within 90 days of EPA’s approval of a Restoration Plan or development of a
Restoration Plan pursuant to Section III of this Work Plan, or within 90 days after entry of this
Consent Decree for Sites with previously-approved restoration plans, Defendant has not obtained
an agreement to provide access as described above, Defendant shall promptly notify Plaintiffs in
writing at the addresses set forth in Section XII of the Consent Decree, and shall include in that
notification a summary of the steps that Defendant has taken to attempt to comply with this
Paragraph VI. The United States may, in its unreviewable discretion, assist Defendant in
obtaining access. If Defendant has used best efforts and access is not obtained by Defendant or
the United States for any reason, and Defendant is unable to complete its obligations under this
Consent Decree, then Defendant shall, consistent with Section II of this Work Plan, provide
compensatory mitigation to off-set the loss of any areas that could not be restored due to lack of
access, provided that such compensatory mitigation shall be consistent with applicable EPA and
Corps regulations and guidance.

iv
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 56 of 86 PagelD #: 294

Appendix C: Model Conservation Easement

Prepared by: [AUTHOR]

GRANT OF CONSERVATION EASEMENT

This Grant of Conservation Easement is made this [DATE] day of [MONTH], 201[X], by
[GRANTOR], whose address is [ADDRESS], located in [CITY], [COUNTY], [STATE],
hereinafter referred to as “Grantor,” in favor of the [GRANTEE], hereinafter referred to as
“Grantee,” with the United States Environmental Protection Agency (“EPA”), the West Virginia
Department of Environmental Protection (“WVDEP”) and the United States Army Corps of
Engineers (“USACE”) as Third-Party Beneficiaries with rights as provided in this Conservation
Easement, pursuant to the West Virginia Code; Chapter 20, Article 12, Conservation and
Preservation Easements Act, § 20-12-2 et. seq.

WITNESSETH:

WHEREAS, Grantor is the owner of certain real property located in the [PROPERTY
TITLE] (hereinafter “the Property”’), and the Property is also described in a deed of record in the
office of the Clerk of the County Commission, [COUNTY] at Deed Book [BOOK], Page
[PAGE]; and

WHEREAS, that certain portion of the surface of the Property described on Exhibit A
attached hereto (the “Conserved Area”) possesses open space and natural values (collectively,
“Conservation Values”) of great importance to Grantor, the people of [COUNTY], and the
people of the State of West Virginia, and all current and future generations of mankind; and

WHEREAS, the Legislature of the State of West Virginia has recognized the importance
and significant public benefit of conservation and preservation easements in its ongoing efforts
to protect the natural, historic, agricultural, open-space and scenic resources of the State of West
Virginia; and

WHEREAS, Grantee qualifies as a “holder” pursuant to W. Va. Code § 20-12-3; and

WHEREAS, Grantor, having the authority to do so, intends to enter into this
Conservation Restriction in order to grant to Grantee a Conservation Easement on the Property to
restrict subsequent disturbance and/or development of the Conserved Area in perpetuity; and

WHEREAS, Grantee affirms that this Conservation Easement represents a unique and
valuable asset to the quality of life in [COUNTY] and the state of West Virginia and that by the
acceptance of this Conservation Easement that it will act in good faith to uphold the conservation
easement and not seek to benefit from its conversion or elimination. Grantee agrees by accepting
this grant to honor the intentions of Grantor stated herein and to preserve and protect in

i
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 57 of 86 PagelD #: 295

perpetuity the Conservation Values of the Conserved Area for the benefit of this generation and
the generations to come in the future; and

WHEREAS, preservation of the Conserved Area is consistent with a central objective of
a Consent Decree in the matter of [Case name], Civil Action No. (“Antero CD”),
Grantor and Grantee agree that USACE, EPA, and WVDEP, and their successor agencies
(collectively “Third Parties”), are third-party beneficiaries under this conservation easement,
except that nothing herein creates a property interest in the Federal Government or the State of
West Virginia with regard to the Conserved Area;

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and the facts recited above and the terms, conditions and restrictions
contained herein, Grantor hereby agrees that the Conserved Area shall be subject in perpetuity to
the following conveyances, covenants and restrictions in favor of Grantee:

1. Grantor hereby conveys, transfers, assigns and grants to Grantee a Conservation
Easement with respect to the Conserved Area.

2. This Grant of Conservation Easement shall be a burden upon and shall run with the
Conserved Area, and shall bind Grantor, its successors and assigns, in perpetuity.
3. The following activities are prohibited in the Conserved Area, except as necessary for the

control of alien invasive or noxious plant or animal species or as necessary to accomplish
restoration and/or mitigation described in Paragraph 9:

a. Removal, excavation, dredging, or disturbance of the surface;

b. Dumping of, storage of, or filling with soil, rock, biological material, trash, ashes,
garbage, waste, or other materials;

c. Draining, impounding, or impairing the flow or circulation, or reducing the reach
of waters, including wetlands; or any other discharge or activity requiring a
permit under applicable clean water or water pollution control laws and
regulations, as amended;

d. Installation of structures;
€. Placement of pavement or other impervious materials;
f. Alteration of the existing pattern of vegetation through removal, destruction, or

planting of vegetation;

g. Except to the extent necessary to return the Conserved Area to a use consistent
with its use prior to Antero Resources Appalachian Corporation’s (“Antero”)
initial entry onto the Conserved Area, conversion of, or expansion into, any
portion of the Conserved Area for use of agricultural, horticultural, aquacultural,

il
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 58 of 86 PagelD #: 296

silvicultural, livestock production, or grazing activities. This prohibition also
includes conversion from one type of these activities to another (e.g., from
agricultural to silvicultural);

h. The use of fertilizers, herbicides or pesticides;

i. Removal, clearing, pruning, or mowing of live vegetation, including trees, unless
Grantor demonstrates to Grantee that such removal will result in habitat
enhancement or to prevent a safety hazard, and Grantor has received written
approval of Grantee;

j. The use of the Conserved Area to provide required open space for the
development or subdivision of another property or to determine any other
permissible residential, commercial or agricultural uses of another property; or
any legal or de facto division, subdivision or portioning of the Conserved Area;

k. Any other use of or activity in the Conserved Area that is inconsistent with the
purpose of this Grant of Conservation Easement.

4. Grantor shall record this Conservation Easement in the Land Records of the county or
counties where the property is located within sixty (60) days of the effective date of this
Conservation Easement. Grantor shall provide Grantee, Antero and Third Parties with
proof of recordation and give notice of this Grant of Conservation Easement to current
record title holders of easements in the Conserved Area within thirty (30) days of
recording by the County Clerk.

5. Notwithstanding any provisions to the contrary, this Grant of Conservation Easement is
subject to and subordinate to any existing and duly recorded rights with respect to the
Conserved Area. All structures, infrastructure, as well as all pre-existing easements or
other duly recorded rights in the Conserved Area identifiable through a title search
extending to documents placed of record within twenty (20) years prior to the date of this
Grant of Conservation Easement, shall be indicated on Exhibit A, which is attached to
this instrument and includes a copy of the most recent property deed for the Property and
a legal description sufficient to identify the boundaries of the Conserved Area. Grantor
certifies to Grantee and Third Parties that to Grantor’s actual knowledge, there are no
previously granted easements existing in the Conserved Area that interfere or conflict
with the purpose of this Grant of Conservation Easement.

6. All mortgages and deeds of trust granted or entered into after the date hereof affecting the
Conserved Area will be subordinate to the rights of Grantee under this Grant of
Conservation Easement.

7. Grantee, Antero and Third Parties shall have the night to:

a. enter upon the Conserved Area for the purpose of inspecting the Conserved Area
to determine compliance with the purposes and terms of this Grant of

il
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 59 of 86 PagelD #: 297

10.

IL.

Conservation Easement, or for any other purpose authorized by this easement or
by the Antero CD. When practicable, such entry shall be upon prior reasonable
notice to the property owner. This right of entry is in addition to and does not
limit any right of entry otherwise granted by Federal or State law;

b. take any and all action within the Conserved Area necessary to address a situation
that poses an immediate risk to health, life, property or the environment; and

c. take any and all action within the Conserved Area required by Federal or State
law or approved by the Third Parties.

In the event of a breach of this Conservation Easement by Grantor or another party,
Grantee and/or Third Parties shall notify Grantor of the breach. If Grantor fails to take
corrective action within 60 days of such notice, Grantee and/or Third Parties may
undertake actions to effect such corrective action, including bringing a Judicial action
against any person(s) or entity(ies) violating or attempting to violate this Conservation
Easement: provided, however, that no violation of this Conservation Easement shall
result in a forfeiture or reversion of title. In any enforcement action, an enforcing party
shall be entitled to a complete restoration for any violation, as well as any other judicial
remedy such as civil penalties. The costs of breach, correction and/or restoration,
including Grantee’s and/or Third Parties’ expenses, court costs, and attorney’s fees, shall
be paid by Grantor, provided Grantor is determined to be responsible for the breach.
Enforcement shall be at the discretion of Grantee and/or Third Parties, and no omissions
or delay in acting shall constitute a waiver of any enforcement right. These rights are in
addition to, and shall not limit, enforcement rights available under other provisions of law
or equity, under any applicable permit or certification, or under the Antero CD.

Antero and/or its contractors shall have the right to enter upon the Conserved Area for the
purpose of performing any work required by a restoration or mitigation plan approved
under the Antero CD, including construction, planting, maintenance, monitoring, long-
term management, or any other restoration, enhancement, or mitigation work specified
therein, provided such work is conducted in accordance with such approved plan.

Grantor shall provide Grantee, Antero and Third Parties written notice of any transfer or
change in ownership of, or of the execution of any subsequent easement affecting, any
portion of the Conserved Area, including but not limited to the name and address of the
new owner at least thirty (30) days prior to the transfer or change in ownership, or
execution of such easement.

Grantor agrees that the terms, conditions, restrictions and purposes of this Conservation
Easement will be inserted in any subsequent deed, subdivision deed, lease, sub-lease or
other legal instrument by which Grantor divests itself of any interest in any portion of the
Conserved Area. Notwithstanding the failure of Grantor to include the terms and
restrictions of this instrument, it shall run with the land and be binding on all heirs,
successors and assigns.

iV
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 60 of 86 PagelD #: 298

12. Any notice, demand, request, consent, approval or communication under this
Conservation Easement shall be sent by certified mail, return receipt requested or reliable
overnight courier, addressed as follows:

To Grantor:

 

 

 

To Grantee:

 

 

 

To Antero:

 

 

 

To Third Parties:
TO EPA:

Pamela J. Lazos

Senior Assistant Regional Counsel

Office of Regional Counsel

United States Environmental Protection Agency
Region III

MC 3RC20

1650 Arch St.

Philadelphia, PA 19103-2029

Associate Director, Office of Environmental Programs
Environmental Assessment and Innovation Division
United States Environmental Protection Agency
Region III

MC 3EA40

1650 Arch St.

Philadelphia, PA 19103-2029

TO THE CORPS:

Dana M. Adipietro
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 61 of 86 PagelD #: 299

Assistant District Counsel
U.S. Army Corps of Engineers
Pittsburgh District

1000 Liberty Ave., 22nd Floor
Pittsburgh, PA 15222

Jon T. Coleman

Chief, Southern Section, Regulatory Branch
U.S. Army Corps of Engineers

Pittsburgh District

1000 Liberty Ave., 22nd Floor

Pittsburgh, PA 15222

Paul J. Loftus

Deputy District Counsel

U.S. Army Corps of Engineers
Huntington District

502 8th Street

Huntington, WV 25701

Lee A. Robinette

Chief, Energy Resource Branch
U.S. Army Corps of Engineers
Huntington District

502 8th Street

Huntington, WV 25701

TO WVDEP:

Chief Inspector

Environmental Enforcement

West Virginia Department of Environmental Protection
601 57th St.

Charleston, WV 25304

Chief

Office of Oil and Gas

West Virginia Department of Environmental Protection
601 57th St.

Charleston, WV 25304

13. A party may change the address or person to whom notices to it are required to be given
by notice given in the manner above provided.

vi
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 62 of 86 PagelD #: 300

14.

15.

16.

17.

18.

19.

20.

Grantor reserves to itself, its successors or assigns, all rights as owners of the Property,
including the right to engage in all uses of the Conserved Area not inconsistent with the
purpose and terms of this Conservation Easement and the right to manage the Conserved
Area in accordance with the provisions of the West Virginia Conservation and
Preservation Easements Act, West Virginia Code 20-12-1, et seq.

This instrument conveys no additional right of access by the general public to any portion
of the Property.

Grantor shall be responsible for acts of its own negligence consistent with the provisions

of the West Virginia Conservation and Preservation Easements Act, West Virginia Code
20-12-1, et seq.

This Conservation Easement shall survive any merger of the fee and restriction interest in
the Conserved Area.

Upon prior written notice to Grantor, Antero and Third Parties, Grantee may assign its
rights under this Grant of Conservation Easement to any qualified holder satisfying the
definition set forth in West Virginia Code Chapter 20-12-3. No assignment may be made
unless Grantee, as a condition of such assignment, requires the assignee to carry out the
conservation purposes and terms of this Grant of Conservation Easement. If any such
assignee ceases to exist, ceases to be a qualified holder under West Virginia Code
Chapter 20-12-3, or abandons this easement or the rights and duties of enforcement
herein set forth, or if proceedings are instituted for condemnation of this Grant of
Conservation Easement, the Easement and rights of enforcement shall revert to Grantee.
If Grantee shall be dissolved and if the terms of the dissolution fail to provide a
successor, then the Court shall appoint a successor using the doctrine of cy pres.

Taxes, Insurance.

a. Grantor shall keep Conserved Area free of any liens arising out of any work
performed for, materials furnished to, or obligations incurred by Grantor.

b. Grantor agrees to pay any real estate taxes or other assessments levied on the
Conserved Area. If Grantor becomes delinquent in payment of said taxes or
assessments, such that a lien against the land is created, Grantee, at its option,
shall, after written notice to Grantor, have the right to purchase and acquire
Grantor’s interest in the Conserved Area or to take such other actions as may be
necessary to protect Grantee’s interest in the Conserved Area and to assure the
continued enforceability of this Conservation Easement.

Eminent Domain, Proceeds.
a. Whenever all or part of the Conserved Area is taken in the exercise of eminent

domain so as to substantially abrogate the restrictions imposed by this
Conservation Easement, the Grantor and Grantee shall join in appropriate actions

vil
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 63 of 86 PagelD #: 301

21.

at the time of such taking to recover the full value of the taking, and all incidental
and direct damages due to the taking.

b. In the event that all or a portion of this Conserved Area is sold, exchanged, or
involuntarily converted following an extinguishment or the exercise of eminent
domain, Grantee shall be entitled to the proceeds of such sale, exchange or
conversion. Grantee shall use its share of the proceeds in a manner consistent
with the purpose of this Grant of Conservation Easement, and in consultation with

Third Parties.
Miscellaneous.
a. The laws of the State of West Virginia shall govern the interpretation and

performance of this Conservation Easement.

b. If any provision of this Conservation Easement or the application thereof to any
person or circumstance is found to be invalid, the remainder of the provisions of
this Conservation Easement, or the application of such provision to persons or
circumstances other than those as to which it is found to be invalid, as the case
may be, shall not be affected thereby.

C. This Conservation Easement sets forth the entire agreement of the parties with
respect to the Conservation Easement and supersedes all prior discussions,
negotiations, understandings or agreements relating to the easement, all of which
are merged herein. No alteration or variation of this Conservation Easement shall
be valid or binding unless contained in a writing executed by the parties hereto.

d. Should there be more than one Grantor, the obligations imposed by this
Conservation Easement upon each Grantor shall be joint and several.

e@. The covenants, terms, conditions and restrictions of this Conservation Easement
shall be binding upon, and inure to the benefit of, the parties hereto and all parties
having or acquiring any right, title or interest in the Conserved Area, including
holders of subdivision deeds, and shall continue as a servitude running in
perpetuity with the Conserved Area.

f. The captions in this Conservation Easement have been inserted solely for
convenience of reference and are not a part of this Conservation Easement and

shall have no effect upon construction or interpretation.

g. Execution of this Conservation Easement does not constitute a waiver of the
rights or ownership interest of the State of West Virginia in public trust property.

h. This Conservation Easement may be executed in any number of counterparts, all
of which, taken together, shall constitute one and the same instrument.

Vili
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 64 of 86 PagelD #: 302

22.

23.

24.

25.

Notwithstanding anything contained herein to the contrary, except for de minimis
modifications as discussed below, any modification or termination of this Conservation
Easement shall require the prior written approval of Grantee, its successors or assigns,
and Third Parties. Amendments to this Conservation Easement must be in writing by all
parties hereto, and must be consistent with the conservation purposes of this Grant.
Grantor shall record any modification or termination of this Conservation Easement in
the Land Records of the county or counties where the Conserved Area is located within
sixty (60) days of executing such a modification or termination. Grantor shall provide
Grantee, Antero and Third Parties with proof of recordation within thirty (30) days of
recording by the County Clerk. Grantor reserves unto itself the right to undertake de
minimis modifications of the Conserved Area that are approved by Grantee. A “de
minimis modification” is a modification that results in an increased level of protection of
or does not affect the natural resources protected by this Conservation Easement within
the Conserved Area.

For any modification, transfer, conveyance, or assignment accomplished under
paragraphs 10, 18 or 22, Grantor shall amend this instrument by preparing and submitting
to Grantee for review and approval:

a. A revised plan and metes and bounds description for the area to be preserved
under the modified Conservation Easement (hereinafter the “Modification
Documents’); and

b. An Amended Conservation Easement that reflects the modifications to the
original Conservation Easement, the justification for the modification, and that
also includes the deed book and page of the title deed for the property or
properties subject to the modified Conservation Easement set forth in the
Modification Documents.

Grantor shall record the documents listed in paragraph 23, above, in the same manner and
place as this original Conservation Easement was recorded.

This Grant of Conservation Easement may only be removed pursuant to West Virginia
Code 20-12-4 and consistent with this Grant of Conservation Easement.

TO HAVE AND TO HOLD unto [GRANTEE], its successors and assigns forever. The

covenants, terms, conditions, restrictions and purposes imposed with this Conservation Easement
shall not only be binding upon Grantor but also upon its agents, personal representatives,
executors, assigns and all other successors to it in interest, and shall continue as a servitude
running in perpetuity with the Conserved Area.

IN WITNESS WHEREOF, Grantor has set its hand and seal on the day and year first

above written, and directs that this instrument be recorded in the office of the [RELEVANT
COUNTY].
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 65 of 86 PagelD #: 303

[GRANTOR]

By:
Name:
Title:

 

 

 
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 66 of 86 PagelD #: 304

STATE OF
COUNTY OF

 

Beit remembered that on this _—s_ day of ,20__, before me, the subscriber, a
Notary Public, personally appeared: [NAME] and he thereupon acknowledged that he signed the
foregoing instrument in such capacity, and that said instrument is the voluntary act of deed of
said [NAME].

 

Printed Name:
A Notary Public of

 

My Commission Expires:

XI
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 67 of 86 PagelD #: 305

EXHIBIT A

CONSERVED AREA

Xil
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 68 of 86 PagelD #: 306

EXHIBIT B

CONSENT TO COMPLY WITH GRANT OF CONSERVATION EASEMENT

With respect to its rights in the “Conserved Area,” as defined in the Grant of Conservation
Easement made on [DATE] by [GRANTOR], whose address is [ADDRESS], located in [CITY],
[COUNTY], [STATE], in favor of [GRANTEE], Antero Resources Corporation, hereby
expressly consents to comply with the restriction of said Grant of Conservation Easement. This
Consent is made pursuant to West Virginia Code § 20-12-4(d).

By: Antero Resources Corporation
Name:
Title:

 

 

xii
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 69 of 86 PagelD #: 307

Appendix D: Model Deed Restriction

Prepared by: [AUTHOR]

DEED RESTRICTION

THIS DECLARATION OF DEED RESTRICTIONS FOR CONSERVATION
(“Declaration”) made this day of ,20__, by [Name of Landowner |
(“Grantor”), having an address at ;

3

WITNESSETH:

WHEREAS, [GRANTOR] is the owner of certain real property located in the
[PROPERTY TITLE] (hereinafter “the Property’), and the Property is also described in a deed
of record in the office of the Clerk of the County Commission, [COUNTY] at Deed Book
[BOOK], Page [PAGE]; and

WHEREAS, Grantor, having the authority to do so, intends to record this Declaration in
order to restrict subsequent disturbance and/or development of that certain portion of the surface
of the Property described on Exhibit A attached hereto (the “Conserved Area”) in perpetuity;

WHEREAS, the Conserved Area possesses open space and natural values (collectively,
‘Conservation Values”) of great importance to Grantor, the people of [COUNTY], and the
people of the State of West Virginia, and all current and future generations of mankind; and

WHEREAS, preservation of the Conserved Area is consistent with a central objective of
a Consent Decree in the matter of [Case name], Civil Action No. (“Antero CD”),
Grantor agrees that USACE, EPA, and WVDEP, and their successor agencies (collectively
‘Third Parties’), are third-party beneficiaries under this Declaration, except that nothing herein
creates a property interest in the Federal Government or the State of West Virginia with regard to
the Conserved Area;

NOW THEREFORE, Grantor hereby agrees that the Conserved Area shall be subject in
perpetuity to the following conveyances, covenants and restrictions:

1. This Declaration shall be a burden upon and shall run with the Conserved Area, and shall
bind Grantor, its successors and assigns, in perpetuity.

bo

Grantor shall record this Declaration in the Land Records of the county or counties where
the Property is located within sixty (60) days of the effective date of this Declaration.
Grantor shall provide Antero Resources Appalachian Corporation (“Antero”) and Third
Parties with proof of recordation and give notice of this Declaration to current record title
holders of easements in the Conserved Area within thirty (30) days of recording by the
County Clerk.
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 70 of 86 PagelD #: 308

3. The following activities are prohibited in the Conserved Area, except as necessary for the
control of alien invasive or noxious plant or animal species or as necessary to accomplish
restoration and/or mitigation described in Paragraph 10:

a.

b.

Removal, excavation, dredging, or disturbance of the surface;

Dumping of, storage of, or filling with soil, rock, biological material, trash, ashes,
garbage, waste, or other materials;

Draining, impounding, or impairing the flow or circulation, or reducing the reach
of waters, including wetlands; or any other discharge or activity requiring a
permit under applicable clean water or water pollution control laws and
regulations, as amended;

Installation of structures;
Placement of pavement or other impervious materials;

Alteration of the existing pattern of vegetation through removal, destruction, or
planting of vegetation;

Except to the extent necessary to return the Conserved Area to a use consistent
with its use prior to Antero’s initial entry onto the Conserved Area, conversion of,
or expansion into, any portion of the Conserved Area for use of agricultural,
horticultural, aquacultural, silvicultural, livestock production, or grazing
activities. This prohibition also includes conversion from one type of these
activities to another (e.g., from agricultural to silvicultural);

The use of fertilizers, herbicides or pesticides;

Removal, clearing, pruning, or mowing of live vegetation, including trees, unless
Grantor demonstrates that such removal will result in habitat enhancement or to
prevent a safety hazard, and Grantor has received written approval of the West
Virginia Department of Environmental Protection;

The use of the Conserved Area to provide required open space for the
development or subdivision of another property or to determine any other
permissible residential, commercial or agricultural uses of another property; or
any legal or de facto division, subdivision or portioning of the Conserved Area;

Any other use of or activity in the Conserved Area that is inconsistent with the
purpose of this Declaration.

i
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 71 of 86 PagelD #: 309

4. It is the purpose of the Declaration to assure that the Conserved Area will be maintained
as such and to prevent any unauthorized disturbance and/or development to the
Conserved Area.

5. Notwithstanding any provisions to the contrary, this Declaration is subject to and
subordinate to any existing and duly recorded rights with respect to the Conserved Area.
All structures, infrastructure, as well as all pre-existing easements or other duly recorded
rights in the Conserved Area identifiable through a title search extending to documents
placed of record within twenty (20) years prior to the date of this Declaration, shall be
indicated on Exhibit A, which is attached to this instrument and includes a copy of the
most recent property deed for the Property and a legal description sufficient to identify
the boundaries of the Conserved Area. Grantor certifies that to Grantor’s actual
knowledge, there are no previously granted easements existing in the Conserved Area
that interfere or conflict with the purpose of this Declaration.

6. All mortgages and deeds of trust granted or entered into after the date hereof affecting the
Conserved Area will be subordinate to this Declaration.

7. The Conserved Area is subject to the Antero CD. Each deed, title or other instrument
conveying an interest in the Conserved Area shall contain a notice stating that the
Property is subject to the Antero CD and shall reference the recorded location of the
Antero CD and any restrictions applicable to the Property under the Antero CD.

8. Antero and Third Parties shall have the right to:

a. enter upon the Conserved Area for the purpose of inspecting the Conserved Area
to determine compliance with the purposes and terms of this Declaration, or for
any other purpose authorized by this Declaration or by the Antero CD. When
practicable, such entry shall be upon prior reasonable notice to the property
owner. This right of entry is in addition to and does not limit any right of entry
otherwise granted by Federal or State law;

b. take any and all action within the Conserved Area necessary to address a situation
that poses an immediate risk to health, life, property or the environment; and

c. take any and all action within the Conserved Area required by Federal or State
law or approved by the Third Parties.

9. Grantor grants to Third Parties a discretionary right to enforce this Declaration. In the
event of a breach of this Declaration by Grantor or another party, Third Parties shall
notify Grantor of the breach. If Grantor fails to take corrective action within 60 days of
such notice, Third Parties may undertake actions to effect such corrective action,
including bringing a judicial action against any person(s) or entity(ies) violating or
attempting to violate this Declaration: provided, however, that no violation of this
Declaration shall result in a forfeiture or reversion of title. In any enforcement action, an
enforcing party shall be entitled to a complete restoration for any violation, as well as any

i
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 72 of 86 PagelD #: 310

10.

11.

12.

13.

14.

15.

other judicial remedy such as civil penalties. The costs of breach, correction and/or
restoration, including Third Parties’ expenses, court costs, and attorney’s fees, shall be
paid by Grantor, provided Grantor is determined to be responsible for the breach.
Enforcement shall be at the discretion of Third Parties, and no omissions or delay in
acting shall constitute a waiver of any enforcement right. These rights are in addition to,
and shall not limit, enforcement rights available under other provisions of law or equity,
under any applicable permit or certification, or under the Antero CD.

Antero and/or its contractors shall have the right to enter upon the Conserved Area for the
purpose of performing any work required by a restoration or mitigation plan approved
under the Antero CD, including construction, planting, maintenance, monitoring, long-
term management, or any other restoration, enhancement, or mitigation work specified
therein, provided such work is conducted in accordance with such approved plan.

Grantor reserves to itself, its successors or assigns, all rights as owners of the Property,
including the right to engage in all uses of the Conserved Area not inconsistent with the
purpose and terms of this Declaration.

Grantor shall provide Antero and Third Parties written notice of any transfer or change in
ownership of, or of the execution of any subsequent easement affecting, any portion of
the Conserved Area, including but not limited to the name and address of the new owner
at least thirty (30) days prior to the transfer or change in ownership, or execution of such
easement.

Grantor agrees that the terms, conditions, restrictions and purposes of this Declaration
will be inserted in any subsequent deed, subdivision deed, lease, sub-lease or other legal
instrument by which Grantor divests itself of any interest in any portion of the Conserved
Area. Notwithstanding the failure of Grantor to include the terms and restrictions of this
instrument, it shall run with the land and be binding on all heirs, successors and assigns.

Notwithstanding anything contained herein to the contrary, any modification or
termination of this Declaration shall require the prior written approval of Third Parties.
Amendments to this Declaration must be in writing, and must be consistent with the
conservation purposes of this Declaration. Grantor shall record any modification or
termination of this Declaration in the Land Records of the county or counties where the
Conserved Area is located within sixty (60) days of executing such a modification or
termination. Grantor shall provide Antero and Third Parties with proof of recordation
within thirty (30) days of recording by the County Clerk.

For any modification, transfer, conveyance, or assignment accomplished under Paragraph
12, Grantor shall amend this instrument by preparing and submitting:

a. A revised plan and metes and bounds description for the area to be preserved
under the Declaration (hereinafter the “Modification Documents’); and

iv
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 73 of 86 PagelD #: 311

b. An Amended Declaration of Deed Restrictions that reflects the modifications to
the original Declaration, the justification for the modification, and that also
includes the deed book and page of the title deed for the property or properties
subject to the modified Declaration set forth in the Modification Documents.

16. Grantor shall record the documents listed in Paragraph 15, above, in the same manner and

place as this original Declaration was recorded.

17. Miscellaneous.

a.

The laws of the State of West Virginia shall govern the interpretation and
performance of this Declaration.

If any provision of this Declaration or the application thereof to any person or
circumstance is found to be invalid, the remainder of the provisions of this
Declaration, or the application of such provision to persons or circumstances other
than those as to which it is found to be invalid, as the case may be, shall not be
affected thereby.

Should there be more than one Grantor, the obligations imposed by this
Declaration upon each Grantor shall be joint and several.

The covenants, terms, conditions and restrictions of this Declaration shall
continue as a servitude running in perpetuity with the Conserved Area.

The captions in this Declaration have been inserted solely for convenience of
reference and are not a part of this Declaration and shall have no effect upon
construction or interpretation.

The covenants, terms, conditions, restrictions and purposes imposed with this
Declaration shall not only be binding upon Grantor but also upon its agents,
personal representatives, executors, assigns and all other successors to it in
interest, and shall continue as a servitude running in perpetuity with the
Conserved Area.

18. Any notice, demand, request, consent, approval or communication under this Declaration
shall be sent by certified mail, return receipt requested or reliable overnight courier,
addressed as follows:

To Grantor:

 

 

 

To Antero:
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 74 of 86 PagelD #: 312

 

 

 

To Third Parties:
TO EPA:

Pamela J. Lazos

Senior Assistant Regional Counsel

Office of Regional Counsel

United States Environmental Protection Agency
Region III

MC 3RC20

1650 Arch St.

Philadelphia, PA 19103-2029

Associate Director, Office of Environmental Programs
Environmental Assessment and Innovation Division
United States Environmental Protection Agency
Region III

MC 3EA40

1650 Arch St.

Philadelphia, PA 19103-2029

TO THE CORPS:

Dana M. Adipietro

Assistant District Counsel
U.S. Army Corps of Engineers
Pittsburgh District

1000 Liberty Ave., 22nd Floor
Pittsburgh, PA 15222

Jon T. Coleman

Chief, Southern Section, Regulatory Branch
U.S. Army Corps of Engineers

Pittsburgh District

1000 Liberty Ave., 22nd Floor

Pittsburgh, PA 15222

Paul J. Loftus

Deputy District Counsel

U.S. Army Corps of Engineers
Huntington District

Vi
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 75 of 86 PagelD #: 313

502 8th Street
Huntington, WV 25701

Lee A. Robinette

Chief, Energy Resource Branch
U.S. Army Corps of Engineers
Huntington District

502 8th Street

Huntington, WV 25701

TO WVDEP:

Chief Inspector

Environmental Enforcement

West Virginia Department of Environmental Protection
601 57th St.

Charleston, WV 25304

Chief

Office of Oil and Gas

West Virginia Department of Environmental Protection
601 57th St.

Charleston, WV 25304

19. A party may change the address or person to whom notices to it are required to be given
by notice given in the manner above provided.

IN WITNESS WHEREOF, Grantor has set its hand and seal on the day and year first
above written, and directs that this instrument be recorded in the office of the [RELEVANT
COUNTY].

[GRANTOR]

By:
Name:
Title:

 

 

 

Vil
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 76 of 86 PagelD #: 314

STATE OF
COUNTY OF

 

Be it remembered that on this __s day of , 20 __, before me, the subscriber, a
Notary Public, personally appeared: [NAME] and he thereupon acknowledged that he signed the
foregoing instrument in such capacity, and that said instrument is the voluntary act of deed of
said [NAME].

 

Printed Name:
A Notary Public of

 

My Commission Expires:

Vili
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 77 of 86 PagelD #: 315

EXHIBIT A

CONSERVED AREA
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 78 of 86 PagelD #: 316

Appendix E: Mitigation Site
L Agreement:

The parties have agreed that the following property shall be subject to restoration and that
credits created by Defendant as a result of such remediation may be used by Antero for off-site
mitigation, where agreed to and necessary as set forth in this Appendix E, pursuant to the terms
and conditions of the Consent Decree among the United States of America, the State of West
Virginia (by and through the West Virginia Department of Environmental Protection) and
Defendant.

IL. Property Description:
See Exhibit A to this Appendix E.
Ill. Delineation of Aquatic Resources:

The resources subject to this Appendix E have been delineated with methods accepted by
the EPA and the U.S. Army Corps of Engineers (“Corps”). The Corps acknowledged the
delineation, conducted by AllStar Ecology, in the April 13, 2015 Preliminary Jurisdictional
Determination, which identifies any and all areas at the Mitigation Site which are potentially
jurisdictional streams or wetlands, and shows the extent of the water which may be subject to
restoration.

IV. Proposed Restoration:

Antero submitted a detailed Restoration Plan for the Mitigation Site to EPA, with
subsequent revisions. The most recent plan is dated June 13, 2018. The Restoration Plan must
(a) be based on the functional capacity of current Site conditions, designed to restore those parts
of the Mitigation Site chosen for restoration to pre-disturbance original conditions with regard to
topography, structure and hydrologic flow to ensure that the physical, chemical, and biological
functions and services that were provided by the impacted resources are restored to pre-
disturbance levels to the extent practicable; (b) include a schedule for implementation; (c)
include a computation of the credits which are anticipated to be created as a result of performing
the restoration; (d) ensure that restored areas are stabilized so as to avoid landslides or slips, (e)
utilize only native West Virginia species for planting; (f) incorporate quantitative performance
measures; and (g) include a post-restoration monitoring plan for a period of at least five to ten
years.

After review of the Restoration Plan, EPA will: a) approve the Plan, in whole or in part;
b) approve the Plan upon specified conditions; c) disapprove the Plan, in whole or in part; or d)
any combination of the above.

If EPA disapproves all or part of a Restoration Plan, Defendant shall, within 60 days of
receipt of EPA’s disapproval, address the reasons for disapproval and resubmit the Restoration
Plan for approval. Ifa Restoration Plan submitted pursuant to this provision is disapproved in
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 79 of 86 PagelD #: 317

whole or in part three times or more, EPA, in consultation with the Corps and the State, may
itself correct the deficiencies in the Plan and require restoration in accordance with the plan
developed by EPA, subject to Defendant’s right to invoke Dispute Resolution pursuant to
Section X of this Consent Decree.

Based on the plan provided to EPA in Exhibit A to Appendix E, 5,021 stream credits and
2.3 wetland credits as calculated in the West Virginia Stream and Wetland Valuation Metric
(“WVSWVM”") may be generated from the Mitigation Site and used to offset on-site impacts that
have been or will be agreed to by the parties at the sites contained in Appendix A to this Consent
Decree. If, during the monitoring period, the Mitigation Site is not meeting performance
standards and is unlikely to provide the projected credit numbers, Antero will provide alternative
mitigation to compensate for the credits that will not be realized at the Mitigation Site without
the need for approval from the Court, provided that the current estimate of credits which may be
generated at the site may be subject to further modification based upon supplemental information
contained in that subsequent Mitigation Site restoration plan dated June 13, 2018 and provided to
EPA by Antero. —

Vv. Restoration and Mitigation

Upon approval of a Restoration Plan (either with or without conditions or modifications
by EPA), the Restoration Plan is incorporated into this Appendix E, and Defendant, or its
representatives, shall implement the Plan as approved or modified by EPA. Restoration work at
the Mitigation Site shall be executed in accordance with the approved schedule.

VI. Communications.
All other correspondence related to this Mitigation Site should be submitted to the EPA

representatives to whom communications are to be made pursuant to Paragraph 69 of the
Consent Decree.

VU. Conservation Easement.
The property identified herein as the Mitigation Site is currently owned by Bear Knob Holdings
LLC. Antero shall receive the consent of Bear Knob Holdings, LLC, and shall require that a

Conservation Easement be placed upon the Mitigation Site consistent with those terms and
conditions contained in Appendix C.

il
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 80 of 86 PagelD #: 318

Exhibit A to Appendix E
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 81 of 86 PagelD #: 319

Turning Point Sdutions, PLLC. aba

Mountain State Land Surveying

342 Sandstone Prive, Lost Creel, West Virainta 26289 504-476-6668

 

Description of Conservation Easement
For
Bear Knob Holdings LLC.

Being part of
Tax Map 4C Parcel 7.1

A tract or parcel of land lying and being situate on the waters of Hackers Creek, in Warren District,
Upshur County, West Virginia, more particularly described as follows:

BKOMP CONSERVATION EASEMENT 1

Beginning at a T-Post, set, from which a 5/8-inch rebar with cap, set, corner to Bear Knob Holdings LLC
(TM 4C Parcel 7.1) and corner to Richard A. Marple and Arveda K. Marple (TM 4C Parcel 4), bears

N 24-36-15 E 1,072.29 feet, thence through the lands of said Bear Knob Holdings LLC

(TM 4C Parcel 7.1} for twelve (12) new lines;

N 61-53-55 E 174.92 feet to a T-Post, set, thence;

N 74-19-20 E 108.62 feet to a T-Post, set, thence;

5 29-28-20 W 36.84 feet to a T-Post, set, thence;

§ 37-16-10 W 205.78 feet to a T-Post, set, thence;

5 29-54-35 W 73.99 feet to a T-Post, set, thence;

5 05-03-50 W 267.93 feet to a T-Post, set, thence;

8 43-03-10 W 127.18 feet to a T-Post, set, from which a %4-inch rebar, found, corner to said Bear Knob
Holdings LLC (TM 4C Parcel 7.1) and comer to Dorsey Blonda King, Jv. et. al. (TM 4D Parcel 15) bears
§ 24-47-10 E 2,172.69 feet, thence;

N 29-00-10 W 76.78 feet to a T-Post, set, thence:

N 31-42-20 W 112.40 feet to a T-Post, set, thence;

N 44-03-05 E 219.47 feet to a T-Post, set, thence;

N 09-15-30 W 95.00 feet to a T-Post, thence;

N 05-57-35 W 94.27 feet to the Point of Beginning, containing 1.58 Acres, more or less, as determined by
a survey in March 2017, as shown on a plat attached and hereto made part of this description.

Surveyed by Michael W. Ash, P.S. #2204

Mf fy Ll 4. /§-17

 

 
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 82 of 86 PagelD #: 320

Turaing Point Sclubtons, PLLC. dba

Mountain State Land Surveuing

S42 Sandstone Pre, Lost Creek, West, Virainia 26389 504-476-6668

 

Description of Conservation Easement
For
Bear Knob Holdings LLC.

Being part of
Tax Map 4C Parcel 7.1

A tract or parcel of land lying and being situate on the waters of Hackers Creek, in Warren District,
Upshur County, West Virginia, more particularly described as follows:

BKOMP CONSERVATION EASEMENT 2

Beginning at a T-Post, set, from which a 5/8-inch rebar with cap, set, comer to Bear Knob Holdings LLC
(TM 4C Parcel 7.1) and corner to Richard A. Marple and Arveda K. Marple (TM 4C Parcel 4), bears
N 09-40-45 E 863.03 feet, thence through the lands of said Bear Knob Holdings LLC

(T 4C Parcel 7.1) for twenty-seven (27) new lines;

N 71-27-00 E 283.96 feet to a T-Post, set, thence;

N 38-02-20 E 508.89 feet to a T-Post, set, thence;

§ 79-20-55 E 342.18 feet to a T-Post, set, thence;

S 75-59-45 E 141.09 feet to a T-Post, set, thence;

§ 72-13-35 E 100,03 feet to a T-Post, set, thence;

§ 75-01-35 E 136.76 feet to a T-Post, set, thence;

8 66-13-05 E 112.26 feet to a T-Post, set, thence;

S 42-59-30 E 108.85 feet to a T-Post, set, thence;

8 47-57-05 E 54.86 feet to a T-Post, set, thence;

§ 29-21-15 E 76.81 feet to a T-Post, set, thence;

§ 13-21-20 E 140.63 feet to a T-Post, set, thence:

5 04-05-55 E 113.68 feet to a T-Post, set, thence:

8 30-02-00 E 52.53 feet to a T-Post, set, thence;

S 18-01-10 W 150.67 feet to a T-Post, set, thence;

8 48-43-05 W 154.11 feet to a T-Post, set, thence:

$ 60-14-55 W 165.20 feet to a T-Post, set, thence;

N 76-26-05 W 226.56 feet to a T-Post, set, thence:
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 83 of 86 PagelD #: 321

BKOMP CONSERVATION EASEMENT 2 (CONT.)

5 54-43-40 W 127.83 feet to a T-Post, set, from which a %4-inch rebar, found, comer to said Bear Knob
Holdings LLC (TM 4C Parcel 7.1) and comer to Dorsey Blonda King, Jr. et. al. (TM 4D Parcel 15) bears
§ 10-53-55 E 2,098.61 feet, thence;

WN 26-11-30 W 103.92 feet to a T-Post, set, thence;

N 89-28-20 W 455.73 feet to a T-Post, set, thence;

§ 53-40-05 W 67.43 feet to a T-Post, set, thence;

N 23-09-25 W 252.82 feet to a T-Post, set, thence;

S 64-29-00 W 594.54 feet to a T-Post, set, thence;

WN 07-41-10 E 240.58 feet to a T-Post, set, thence;

N 39-54-20 E 62.32 feet to a T-Post, set, thence;

WN 34-00-55 E 197.57 feet to a T-Post, set, thence;

N 29-30-30 E 69.16 feet to the Point of Beginning, containing 21.13 Acres, more or less, as determined
by a survey in March 2017, as shown on a plat attached and hereto made part of this description.

Surveyed by Michael W. Ash, P.S. #2204

Mb Mid 419-17

 

 
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 84 of 86 PagelD #: 322

Turning Point Solutions, PLLC. dba

Mauntain State Land Surveuing

542 Sendstore Drive, Lost Creek, West Virainta 26969 504-476-8668

 

Description of Conservation Easement
For
Bear Knob Holdings LLC.

Being part of
Tax Map 4C Parcel 7.1

A tract or parcel of land lying and being situate on the waters of Hackers Creek, in Warren District,
Upshur County, West Virginia, more particularly described as follows:

BKOMP CONSERVATION EASEMENT 3

Beginning at a T-Post, set, from which a 5/8-inch rebar with cap, set, comer to Bear Knob Holdings LLC
(TM 4C Parcel 7.1) and corner to Richard A. Marple and Arveda K. Marple (TM 4€ Parcel 4), bears

N 63-33-35 W 907.02 feet, thence through the lands of said Bear Knob Holdings LLC

(TM 4C Parcel 7.1) for twenty-five (25) new lines;

N 23-42-50 E 92.02 feet to a T-Post, set, thence;

N 33-32-25 E 471.85 feet to a T-Post, set, thence;

8 71-26-05 E 115.29 feet to a T-Post, set, thence;

S 58-43-55 E 161.70 feet to a T-Post, set, thence;

§ 45-10-25 E 231.05 feet to a T-Post, set, thence;

§ 29.00-50 E 701.57 feet to a T-Post, set, thence;

§ 02-20-45 E 602.61 feet to a T-Post, set, thence;

§ 21-53-05 W 489.63 feet to a T-Post, set, from which a %4-inch rebar, found, corner to said Bear Knob
Holdings LLC (TM 4C Parcel 7.1) and corner to Dorsey Blonda King, Jr. et. al. (TM 4D Parcel 15) bears
§ 38-52-45 W 2,024.07 feet, thence;

N 72-34-10 W 463.21 feet to a T-Post, set, thence;

N 73-36-20 W 110.15 feet to a T-Post, set, thence;

N 24-35-30 W 334.36 feet to a T-Post, set, thence;

5 88-54-30 E 142,19 feet to a T-Post, set, thence;

N 58-31-05 E 256.30 feet to a T-Post, thence;

N 37-34-00 E 143.07 feet to a T-Post, thence;

N 10-52-45 E 120.47 feet to a T-Post, thence;
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 85 of 86 PagelD #: 323

BKOMP CONSERVATION EASEMENT 3 (CONT.)
N 10-54-35 W 117.22 feet to a T-Post, thence;

N 07-56-20 W 134.90 feet to a T-Post, thence;

WN 28-52-00 W 72.72 feet to a T-Post, set, thence;

N 30-25-25 W 65.66 feet to a T-Post, set, thence;

N 37-40-30 W 120.47 feet to a T-Post, set, thence;

N 55-23-40 W 115.96 feet to a T-Post, set, thence;

N 72-23-40 W 88.85 feet to a T-Post, set, thence;

W 74-15-55 W 136.13 feet to a T-Post, set, thence;

WN 74-01-25 W 126.84 feet to a T-Post, set, thence;

N 80-10-00 W 60.47 feet to the Point of Beginning, containing 22.46 Acres, more or less, as determined

Boe

by a survey in March 2017, as shown on a plat attached and hereto made part of this description.

Surveyed by Michael W. Ash, P.8. #2204

Mb bbe vis

 
Case 1:19-cv-00020-IMK Document 15 Filed 05/22/19 Page 86 of 86 PagelD #: 324

 

 

HOL-SLOT ON OLE

 

Yau Ag pebang

 

T=. 8 ORS

 

A1OTEE-E HT

 

VINIDUIA LSdA\ ALNTIOD UNASEN “LONLLSIG NAVA
LNSINES Vd NOILVAYHSNOD JO LV Id
(dqNONG) LOALOUd NOLLVDLLIN ALISAAO PONM WVAA
‘OTT ‘SONIGTIOH SONY UVa

 

 

WU

 

SSuOV BSCE SSYSV Eb G95
$} Tadd OF d¥iv XW Ve V8 0nd Oy vi XVL
vel SEV $1 44 pO? SOve bes WOO8 O85
“9299 Uf "ONIM VONOTE ABSHOO “S71 SONICTOH BONY HVS8
“O04 UENHOD 30.1 H2NuOo

ONNOd UVBSY HONE

t#BLON

Ca VEN ditOe

 

ASAMAS 2102 LHSPHIRVS NOUYAMESHOD

  

suzmaray

OMNI 40 LG OTB

aunosanos «=D

Vionve

assusoa. (J

Ls'eorwunoacs = @

 

 

 

ONzOF1 \y

 

 

f Pabeny

MOLLVYOOT Loaroud ag
RLV TTS

 

1g yes

  

B992-O1k-bOL Sagar Enban ys

buihanung pue7 aye4c ulequnoyy
DV Suet

 

 

 

SUH HOT VINIOSA LSE . \.

Auer OM

 

NOUWAHHSEO Sao
£0 OVNHLNOS AM
SNIWEG 40 ASVE

 

 

SauSv Er bas

Ob dVIN XVE

sOr 3OVe LEG NOOK GA30
“OTT SBNITTION BONY VEE

oe

pore

-

L4a6

{446 AON 2318) SNM SLL
AOHEDE M SEESIC S

| 0%

p=

“57

SSYOV OP'az = VEuY
c# Vauv dtlONd

Sauay tr 6es
VL oud Ov dvi XVL
bor 29d 309 NOOG Cada
“OTT SONHTTIOH BONN BVSE
30 Lewd

   
   
                         

be Vad dO \
B
si
a
oh
CI
%,
LA
%,
cS,
|
2s,
gee
ors oe
een et

eo

   

o8y

a eee a

Ove 0

SD WY 0: NOSdOL HLM GAARAUNS
1354 Or? = HONE 2TWOS

er]

SAO EL be = VEN
tk WAYV AWONE

SAxOV OF eZ = Vad

SauOv Cr O39
S2Tadavd dy avi XV
ror 35vd 1€5 WOOH Ga30
“O11 SONITIOH BONN HAA
30 Livd

SSuOv tras
42 Taouvd Oe dvi XWL
yO 20d Les YOOa Maa0
“OT SSMOTOH PONY Yaa

2H VEU CINOHE

              
                

FARM ROAD

SSYSV Elbe = VSNV
e# Yau dWONR

 

™~
ss

€# VaeV dHONG
3
SBuOY CF'ERS
&. ba TdOuvd DP dv XVL
? boy 35d 1€5 HOOg 0230 ecust (@)
"O71 SONITIOH BON HVE sloueras N
heey SORELLE N
c annos me:
yo
wee
ate
pw 2 Ze
ak
2eea a
a -SCS.CON ao sayy cee
ONFIGd BNOLS a (WOM De AVA KVL
Leh GNnod ‘OWNS LSNDOT Beg BOvd 1y¥ 00g aa30
Le eae ee XN aidan

1a Vauy diNOME

SauOV EY EOh
(2 TRDUVd Oy evi XVL
roy 35¥d 409 HOO G2a0
‘71 SONITIGH SONH BYE
40 the

  

2

fa
‘2
ea
co
iS

AVMdO-LHOIU Load 0000
ib LH AINNOD HNHSan
OFOH HLGYGTH

  

  

 

SBYOV EP Eas

MA THOuWd OF dV XVL
bor 20d 1£5 HOGS GARG

“OT SOMOIGH SONH Uv3e

 

WOUWS07 Lozroud >
SIM FTIS
SEN AINGOD VIOU LESH ff.

eee

    

 

  

OS
ae

  

 

 

 
